Exhibit 10.1

Execution Version

EMPLOYEE MATTERS AGREEMENT

by and among

HILTON WORLDWIDE HOLDINGS INC.,

PARK HOTELS & RESORTS INC.,

HILTON GRAND VACATIONS INC., and

HILTON DOMESTIC OPERATING COMPANY INC.

Dated as of January 2, 2017



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

1.

  

DEFINITIONS

     2   

2.

  

EMPLOYEES

     4   

3.

  

BENEFIT PROGRAM PARTICIPATION

     6   

4.

  

DEFINED BENEFIT PENSION PLANS

     7   

5.

  

DEFINED CONTRIBUTION PENSION PLANS

     10   

6.

  

NON-QUALIFIED RETIREMENT/DEFERRED COMPENSATION PLANS

     14   

7.

  

EMPLOYEE HEALTH AND WELFARE BENEFIT PLANS

     16   

8.

  

SEVERANCE PLANS

     22   

9.

  

PAID TIME OFF

     23   

10.

  

PERQUISITES

     24   

11.

  

CASH BONUS PLANS

     25   

12.

  

EQUITY-BASED AWARDS

     26   

13.

  

COLLECTIVE BARGAINING AGREEMENTS

     28   

14.

  

TRANSITION SERVICES

     29   

15.

  

ACCESS TO INFORMATION AND DATA EXCHANGE

     29   

16.

  

NOTICES; COOPERATION

     31   

17.

  

FURTHER ASSURANCES

     31   

18.

  

INDEMNIFICATION

     31   

19.

  

DISPUTE RESOLUTION

     33   

20.

  

PAYROLL REPORTING AND TAX WITHHOLDING

     33   

21.

  

MISCELLANEOUS

     34   

 

i



--------------------------------------------------------------------------------

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of January 2, 2017,
is by and among Hilton Worldwide Holdings Inc., a Delaware corporation (“HLT”),
Park Hotels & Resorts Inc., a Delaware corporation (“PK”), Hilton Grand
Vacations Inc., a Delaware corporation (“HGV”) and, solely for purposes of
Section 18, Hilton Domestic Operating Company Inc., a Delaware corporation and
subsidiary of HLT (“OpCo”). Each of HLT, PK, HGV and, solely for purposes of
Section 18, OpCo, is sometimes referred to herein as a “Party” and collectively,
as the “Parties”. Capitalized terms used and not defined herein shall have the
meaning set forth in the Distribution Agreement (as defined below) or in Section
1 below.

WHEREAS, HLT, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including (i) the HLT Retained Business, (ii)
the Ownership Business and (iii) the Timeshare Business;

WHEREAS, the Board of Directors of HLT (the “Board”) has determined that it is
appropriate, desirable and in the best interests of HLT and its stockholders to
separate HLT into three separate, publicly traded companies, one for each of (i)
the HLT Retained Business, which shall be owned and conducted, directly or
indirectly, by HLT, (ii) the Ownership Business, which shall be owned and
conducted, directly or indirectly, by PK (which shall elect to be a REIT), and
(iii) the Timeshare Business, which shall be owned and conducted, directly or
indirectly, by HGV;

WHEREAS, in order to effect such separation, the Board has determined that it is
appropriate, desirable and in the best interests of HLT and its stockholders (i)
to enter into a series of transactions after giving effect to which (A) HLT
and/or one or more of its Subsidiaries shall, collectively, own all of the HLT
Retained Assets and Assume all of the HLT Retained Liabilities, (B) PK and/or
one or more of its Subsidiaries shall, collectively, own all of the Ownership
Assets and Assume all of the Ownership Liabilities, and (C) HGV and/or one or
more of its Subsidiaries shall, collectively, own all of the Timeshare Assets
and Assume all of the Timeshare Liabilities (such transactions as described in
Annex I to the Distribution Agreement and, as they may be amended or modified
from time to time, collectively, the “Plan of Reorganization”) and (ii) for HLT
to distribute to the holders of its common stock, par value $0.01 per share
(“HLT Common Stock”), on a pro rata basis (in each case without consideration
being paid by such stockholders), (A) all of the outstanding shares of common
stock, par value $0.01 per share, of PK (the “PK Common Stock”) and (B) all of
the outstanding shares of common stock, par value $0.01 per share, of HGV (the
“HGV Common Stock“);

WHEREAS, each of the Parties has executed the distribution agreement, dated as
of the date hereof (as it may be amended or modified from time to time, the
“Distribution Agreement”) to effectuate such Plan of Reorganization; and

WHEREAS, each of the Parties has determined that it is necessary and desirable
to allocate and assign responsibility for certain employee, compensation and
benefits-related Assets and Liabilities in respect of the activities of the
business of such entities on the Distribution Date.



--------------------------------------------------------------------------------

 

2

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Cut-Off Date” shall mean the day immediately preceding the Distribution
Date.

(b) “Employee” shall mean, with respect to any entity, an individual who is
considered, according to the payroll and other records of such entity, to be
employed by such entity and, for the avoidance of doubt, shall not include a
“leased employee” (as defined in Section 414(n) of the Code), an independent
contractor, or other individual performing services with respect to any entity
who is not on the payroll of such entity.

(c) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation or other published IRS guidance in force under
that provision.

(d) “Former Employees” shall mean, collectively, any Former HGV Employees, any
Former Hilton Employees and any Former PK Employees.

(e) “Former HGV Employee” shall mean each Employee of Hilton who provided
services primarily related to the Timeshare Business and whose employment
terminated for any reason prior to the Distribution Date.

(f) “Former Hilton Employee” shall mean each Employee of Hilton who provided
services primarily related to the HLT Retained Business whose employment
terminated for any reason prior to the Distribution Date.

(g) “Former PK Employee” shall mean each Employee of Hilton who provided
services primarily related to the Ownership Business and whose employment
terminated for any reason prior to the Distribution Date.

(h) “HGV Board” shall mean the board of directors of HGV.

(i) “HGV Plan” shall mean each Plan sponsored or maintained by any member of the
HGV Group immediately on and after the Plan Effective Time.

(j) “HGV Compensation Committee” shall mean the compensation committee of the
HGV Board.

(k) “Hilton” shall mean HLT or one of its Subsidiaries immediately prior to the
Plan Effective Time.

(l) “Hilton Controlled Group” shall mean, as of any date of determination prior
to the Distribution Date, any trade or business (whether or not incorporated)
which is considered a member of a controlled group of organizations within the
meaning of Section 414(b), (c), (m), or (o) of the Code that includes HLT or is
considered a single employer under “common control” with HLT under Section
4001(b)(1) of ERISA.



--------------------------------------------------------------------------------

 

3

 

(m) “Hilton Plan” shall mean each Plan sponsored or maintained by HLT or one of
its Subsidiaries immediately prior to the Plan Effective Time.

(n) “HLT Compensation Committee” shall mean the compensation committee of the
Board.

(o) “HLT Plan” shall mean each Plan sponsored or maintained by any member of the
HLT Group immediately on and after the Plan Effective Time.

(p) “Liabilities” shall have the same meaning as ascribed to such term in the
Distribution Agreement, provided, however that for purposes of this Agreement,
Taxes shall be treated as Liabilities.

(q) “PK Board” shall mean the board of directors of PK.

(r) “PK Compensation Committee” shall mean the compensation committee of the PK
Board.

(s) “PK Plan” shall mean each Plan sponsored or maintained by any member of the
PK Group immediately on and after the Plan Effective Time.

(t) “Plan” shall mean each plan, policy, program, practice, agreement, or
arrangement providing compensation or benefits for any group of Employees or
individual Employee, or the dependents or beneficiaries of any such Employee(s),
including without limitation, each “employee benefit plan” (within the meaning
of Section 3(3) of ERISA), whether formal or informal or written or unwritten,
and including, any means, whether or not legally required, pursuant to which any
benefit is provided by an employer to any Employee or the beneficiaries of any
such Employee. The term “Plan” as used in this Agreement does not include any
contract, agreement or understanding relating to the settlement of actual or
potential employment Action.

(u) “Plan Effective Time” shall mean 12:01 a.m. on the Distribution Date.

(v) “Pre-Existing Hilton Employee” shall mean each Employee employed by Hilton
prior to the Distribution Date (other than a Former Employee) including each
Employee who is absent from work with the HLT Group on the Cut-Off Date by
reason of layoff, leave of absence or disability.

(w) “Terminated Hilton DB Plans” shall mean, collectively, the Terminated Hilton
UK DB Plans and the Terminated Hilton US DB Plans.

(x) “Terminated Hilton UK DB Plan” shall mean each defined benefit pension Plan
which was sponsored or maintained by HLT or one of its Subsidiaries prior to the
Plan Effective Time and that was made available to certain Pre-Existing Hilton
Employees and Former Employees in the United Kingdom, but which, as of the Plan
Effective Time, is not a Hilton Plan due to such Plan’s termination prior to
such date.



--------------------------------------------------------------------------------

 

4

 

(y) “Terminated Hilton US DB Plan” shall mean each tax-qualified defined benefit
pension Plan which was sponsored or maintained by HLT or one of its Subsidiaries
prior to the Plan Effective Time and that was made available to certain
Pre-Existing Hilton Employees and Former Employees in the United States, but
which, as of the Plan Effective Time, is not a Hilton Plan due to such Plan’s
termination prior to such date.

(z) “Terminated Japanese DB Plans” shall mean each defined benefit pension Plan
which was sponsored or maintained by Vacations prior to the Plan Effective Time
and that was made available to certain HGV Employees and Former HGV Employees in
Japan, but which, as of the Plan Effective Time, is not a Japanese DB Plan due
to such Plan’s termination prior to such date.

(aa) “Vacations” shall mean HGV or one of its Subsidiaries immediately prior to
the Plan Effective Time.

2. EMPLOYEES. (a) Allocation of Employees. The Parties shall take all steps
necessary or appropriate so that all of the Employees of HLT and its
Subsidiaries as of the Cut-Off Date are allocated among the HLT Retained
Business, the Ownership Business and the Timeshare Business as of the
Distribution Date in accordance with the principles set forth in this Section
2(a). In making such allocation of Employees of HLT and its Subsidiaries
pursuant to Section 2(a)(i) and (ii), the Parties shall share such information
regarding the allocation of Employees as is reasonably requested. An Employee,
other than a PK Employee (as defined below) or an HGV Employee (as defined
below), who is (1) allocated to the HLT Retained Business and (2) employed by a
member of the HLT Group as of the Distribution Date is a “HLT Employee”. An
Employee who is (1) allocated to the Ownership Business and (2) employed by a
member of the PK Group as of the Distribution Date is a “PK Employee”. An
Employee who is (1) allocated to the Timeshare Business and (2) employed by a
member of the HGV Group as of the Distribution Date is an “HGV Employee”. All
Employees of HLT and its Subsidiaries as of the Cut-Off Date shall be allocated
as an HLT Employee, a PK Employee or an HGV Employee on the Distribution Date.
Except as otherwise expressly provided for herein or in the Distribution
Agreement, a member of the HLT Group shall be liable for all Liabilities
involving HLT Employees and Former Hilton Employees, a member of the PK Group
shall be liable for all Liabilities involving PK Employees and Former PK
Employees and a member of the HGV Group shall be liable for all Liabilities
involving HGV Employees and Former HGV Employees. Notwithstanding anything in
Section 2(a) to the contrary, if the Parties determine after the Distribution
Date that an Employee was incorrectly allocated to the Ownership Business, the
Timeshare Business or the HLT Retained Business (or was incorrectly employed by
a member of the PK Group, the HGV Group or the HLT Group as of the Distribution
Date), the Parties shall correct such matter as appropriate and such correction
shall be effective as of the Distribution Date.

(i) In making the allocation provided for in this Section 2(a), and subject to
clause (ii) below, the Parties shall allocate each Employee whose employment
duties prior to the Distribution Date relate exclusively to the Ownership
Business to a member of the PK Group and the Timeshare Business to a member of
the HGV Group. The Parties shall allocate all other Employees in a mutually
agreeable manner that, to the extent possible, takes into account the Employees’
expertise, experience and existing positions and duties and does not



--------------------------------------------------------------------------------

 

5

 

unreasonably disrupt the HLT Retained Business, the Ownership Business or the
Timeshare Business and maximizes the ability of each of the HLT Retained
Business, the Ownership Business and the Timeshare Business to manage and
operate their respective businesses on and after the Distribution Date, taking
into account the respective needs of such businesses as established by past
practice, to the extent applicable.

(ii) The Parties each agree that, between the date hereof and the Distribution
Date, Employees shall not be transferred among the HLT Retained Business, the
Ownership Business and the Timeshare Business except (A) as necessary to
effectuate the second sentence of clause (i) of this Section 2(a), (B) in the
ordinary course of business, consistent with past practice, or (C) in accordance
with the procedures described in the next sentence. The Parties agree that,
between the date hereof and the Distribution Date, the senior human resources
executives of each Party shall consult with one another in connection with the
transfer of any Employee whose duties relate primarily to the HLT Retained
Business, the Ownership Business or the Timeshare Business, as the case may be,
and whose supervisor objects to the transfer. Consent by the transferee Party to
any such transfer shall not be required.

(b) Leaves of Absence. Employees who are on an approved leave of absence as of
the Distribution Date shall be treated as HLT Employees, PK Employees or HGV
Employees, as the case may be, notwithstanding such leave of absence and each
Party shall continue to apply the same leave of absence policy applicable to
such inactive Employees as of such date until such inactive Employee returns to
active employment with the HLT Group, the PK Group or the HGV Group, as the case
may be.

(c) Subsequent Transfers of Employment. To the extent that the employment of any
individual transfers among the HLT Group, the PK Group and the HGV Group
following the Distribution Date but on or prior to December 31, 2017, the
Parties shall use their reasonable efforts to effect the provisions of this
Agreement with respect to the compensation and benefits of any such individual
on and after the date of such transfer, it being understood that (i) it may not
be possible to replicate the effect of such provisions under such circumstances
and (ii) none of the Parties shall be bound by the provisions of this Section
2(c) to Assume any Liabilities or Transfer any Assets. Notwithstanding the
foregoing, for compensation subject to the provisions of Section 409A of the
Code, any such subsequent transfer, regardless of whether prior to, on or after
December 31, 2017, shall be a separation from service from the applicable
employer for purposes of such compensation, and the consequences of such
separation from service shall be determined in accordance with the terms of the
applicable Plan.

(d) No Creation/Acceleration of Benefits. Except as otherwise expressly provided
for herein, no provision of, or event arising under, this Agreement, the
Distribution Agreement or any of the Ancillary Agreements shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any Pre-Existing Hilton Employee, Former Employee or
other future, present or former Employee of any member of the HLT Group, the PK
Group or the HGV Group.

(e) At-Will Status. Nothing in this Agreement shall create any obligation on the
part of any member of the HLT Group, the PK Group or the HGV Group to continue
the employment of any Employee or permit the return from a leave of absence of
any Employee following the date of this Agreement or the Distribution Date
(except as required by applicable Law) or change the employment status of any
Employee from “at-will,” to the extent such Employee was an “at-will” employee
under applicable Law.



--------------------------------------------------------------------------------

 

6

 

3. BENEFIT PROGRAM PARTICIPATION. (a) Except as otherwise expressly provided for
herein with respect to a particular Plan or otherwise provided for under
applicable Law, all Employees who will become PK Employees and HGV Employees as
of the Distribution Date shall cease active participation in all Hilton Plans no
later than 11:59 p.m. on the Cut-Off Date (or such other time as may be required
pursuant to applicable local Law).

(b) Recognition of Prior Service; No Duplication of Benefits. Except as
otherwise expressly provided for under the terms of an HLT Plan, a PK Plan or an
HGV Plan, each of HLT, PK and HGV shall, or shall cause another member or
members of their respective Groups to, recognize each HLT Employee’s, PK
Employee’s and HGV Employee’s, as the case may be, service with Hilton for
purposes of determining such Employee’s eligibility, vested status, benefit
levels and benefit accruals under each applicable HLT Plan, PK Plan and HGV
Plan, as the case may be, and, in each case, to the extent required under
applicable local Law or, in the event there is no applicable local Law, to the
same extent such service would be credited under the corresponding Hilton Plan,
as applicable, or if none, as required by the applicable Plan terms.
Notwithstanding the foregoing, for purposes of any Plans subject to any federal,
state or local Laws of the United States, hours of service performed outside of
the United States are not required to be credited for purposes of eligibility
under any such HLT Plan, PK Plan or HGV Plan that is a “welfare plan” (within
the meaning of Section 3(1) of ERISA), to the extent permitted by applicable
Law. In addition, to the extent it would result in a duplication of benefits or
duplication of service credit under one or more Plans sponsored or maintained by
any member of the HLT Group, the PK Group or the HGV Group, as applicable,
service credit shall not be awarded for purposes of retirement, severance, paid
time off or any other Plan sponsored or maintained by any member of the HLT
Group, the PK Group or the HGV Group, if the HLT Employee, PK Employee or HGV
Employee, as the case may be, is compensated or otherwise eligible for a
benefit, as applicable, on account of such service under a Hilton Plan as in
effect on the Cut-Off Date. Notwithstanding the foregoing and for the avoidance
of doubt, service credit shall be awarded for purposes of eligibility for any
HLT Plan that is subject to any federal, state or local Laws of the United
States (as adopted by any member of the PK Group or the HGV Group through no
later than December 31, 2017), even if such award results in duplication of
service credit.

(c) Amendment and Termination. Nothing in this Agreement shall be construed or
interpreted to restrict the right or authority of any member of the HLT Group,
the PK Group or the HGV Group, as applicable, to amend or terminate any HLT
Plan, PK Plan or HGV Plan, or any Plan that is newly adopted or implemented in
accordance with the terms hereof after the Distribution Date, as applicable,
effective as of a date on and after the Distribution Date, to the extent
permitted by applicable Law.

(d) Non-Termination of Employment. Any Pre-Existing Hilton Employee who, on the
Distribution Date, is employed by a member of the HLT Group, the PK Group or the
HGV Group shall not be deemed either to have terminated employment, incurred a
separation from service or severance from employment, or to be in retirement
status under any HLT Plan,



--------------------------------------------------------------------------------

 

7

 

PK Plan or HGV Plan solely as a result of the Distribution or related
transactions except to the extent required by applicable Law or the applicable
Plan terms. Except to the extent required by applicable Law or the applicable
Plan terms, any Pre-Existing Hilton Employee who, on the Distribution Date, is
employed by a member of the HLT Group, the PK Group or the HGV Group shall not,
solely as a result of the Distribution or related transactions, be eligible to
receive payment of, or exercise any portability rights in respect of, such
Employee’s vested benefit or retirement allowance under any HLT Plan, PK Plan or
HGV Plan; provided that each HLT Employee, PK Employee and HGV Employee shall
receive credit for their service with Hilton prior to the Distribution Date from
a member of the HLT Group, the PK Group or the HGV Group, as applicable, as
provided for in this Section 3.

(e) No Change in Control. The Parties acknowledge and agree that neither the
consummation of the Distribution nor any transaction in connection with the
Distribution shall be deemed a “change of control,” a “change in control” or
term of similar import for purposes of any Hilton Plan, HLT Plan, PK Plan or HGV
Plan.

(f) Fiduciary Matters. The Parties acknowledge that actions required to be taken
pursuant to this Agreement may be subject to fiduciary duties or standards of
conduct under ERISA or other applicable Law, and no Party shall be deemed to be
in violation of this Agreement if it fails to comply with any provisions hereof
based upon its good faith determination (as supported by advice from counsel
experienced in such matters) that to do so would violate such a fiduciary duty
or standard. Each Party shall be responsible for taking such actions as are
deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release the other Parties for any Liabilities
caused by the failure to satisfy any such responsibility.

(g) Consent of Third Parties. If any provision of this Agreement is dependent on
the consent of any third party and such consent is withheld, the Parties shall
use commercially reasonable efforts to implement the applicable provision of
this Agreement to the full extent practicable. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, the Parties shall negotiate in good faith to implement the provision in
a mutually satisfactory manner.

4. DEFINED BENEFIT PENSION PLANS. (a) US Tax-Qualified DB Plans. Effective as of
the Plan Effective Time, HLT shall, or shall cause another member or members or
members of the HLT Group to, Assume (i) each tax-qualified defined benefit
pension Plan sponsored or maintained by Hilton as of the Cut-Off Date that is
made available to certain Pre-Existing Hilton Employees in the United States (or
on temporary assignment outside the United States, if applicable) as of the
Cut-Off Date, including, without limitation, the Plans listed on Schedule
4(a)(i) (such Plans, the “US DB Plans”), (ii) all Liabilities associated with
the US DB Plans related to Former Employees, HLT Employees, PK Employees and HGV
Employees while such Employees were employed by a member of the Hilton
Controlled Group, whether incurred prior to, on or after the Plan Effective
Time, (iii) all Assets and Liabilities related to any Terminated Hilton US DB
Plans, and (iv) all Assets and accrued benefits associated with the US DB Plans
related to Former Employees, HLT Employees, PK Employees and HGV Employees while
such Employees were employed by a member of the Hilton Controlled Group, whether
accrued prior to, on or after the Plan Effective Time. On and after the Plan
Effective Time, no



--------------------------------------------------------------------------------

 

8

 

member of the PK Group or the HGV Group shall have any Liabilities related to
any US DB Plans or any Terminated Hilton US DB Plans. For the avoidance of
doubt, no member of the HLT Group is Assuming any Assets or Liabilities related
to non-Hilton participating employers under the US DB Plans.

(b) Non-US DB Plans.

(i) HLT Group. Effective as of the Plan Effective Time, except as otherwise
expressly provided for herein, HLT shall, or shall cause another member or
members or members of the HLT Group to, Assume (w) each defined benefit pension
plan sponsored or maintained by Hilton as of the Cut-Off Date that is made
available to certain Pre-Existing Hilton Employees outside of the United States
as of the Cut-Off Date, including without limitation, the Plans listed on
Schedule 4(b)(i), and any legally enforceable agreements or guarantees given by
Hilton to support such plans (collectively, the “Non-US DB Plans”), (x) all
Liabilities associated with the Non-US DB Plans related to HLT Employees and
Former Hilton Employees, and, solely with respect to the Hilton UK Pension Plan
(the “UK DB Plan”), Liabilities relating to benefits built up by any HLT
Employees, Former Employees, PK Employees, and HGV Employees, in each case,
while employed by Hilton, whether incurred prior to, on or after the Plan
Effective Time, (y) all Assets and Liabilities related to any Terminated Hilton
UK DB Plans, and (z) all Assets and accrued benefits associated with the Non-US
DB Plans related to HLT Employees and Former Hilton Employees and, solely with
respect to the UK DB Plans, Assets related to and accrued benefits built up by
any HLT Employees, Former Employees, PK Employees, and HGV Employees while
employed by Hilton, whether accrued prior to, on or after the Plan Effective
Time. On and after the Plan Effective Time, except as otherwise expressly
provided for herein, no member of the PK Group or the HGV Group shall have any
Liabilities related to HLT Employees or Former Employees under the Non-US DB
Plans, HLT Employees or Former Employees under any Terminated Hilton UK DB Plan
or, solely with respect to the UK DB Plan, HLT Employees, Former Employees, PK
Employees, or HGV Employees.

(ii) PK Group.

(A) Establishment of New Non-US DB Plans/Transfer of Assets and Liabilities.
Effective as of the Plan Effective Time, PK shall, or shall cause another member
or members of the PK Group to, Assume (x) a portion of each Non-US DB Plan that
is made available as of the Cut-Off Date to certain Pre-Existing Hilton
Employees outside of the United States who become PK Employees at PK properties
based outside of the United States, including, without limitation, the Plans
listed on Schedule 4(b)(ii)(A), but excluding the UK DB Plan (such Plans, the
“Non-US PK DB Plans”), (y) all Liabilities associated with the Non-US PK DB
Plans related to PK Employees and Former PK Employees, whether incurred prior
to, on or after the Plan Effective Time, and (z) all Assets and accrued benefits
related to PK Employees and Former PK Employees associated with the Non-US PK DB
Plans, whether accrued prior to, on or after the Plan Effective Time. On and
after the Plan Effective Time, no member of the HLT Group or the HGV Group shall
have any Liabilities related to the Non-US PK DB Plans.



--------------------------------------------------------------------------------

 

9

 

(B) UK Life Assurance Plans. Effective as of the Plan Effective Time, PK shall,
or shall cause another member or members of the PK Group to (x) establish, adopt
and implement a new life assurance Plan to provide life assurance benefits to PK
Employees employed in the United Kingdom on substantially similar terms, in all
material respects, to the terms on which the PK Employees employed in the United
Kingdom were provided with life assurance benefits as of the Cut-Off Date, and,
if any member of the PK Group provides life assurance benefits to any new
Employees employed by a member of the PK Group in the United Kingdom after the
Distribution Date, it shall be through the same Plan and on the same terms as
for PK Employees, and (y) Assume all Liabilities associated with such Plan
related to PK Employees (and any new Employees employed by any member of the PK
Group after the Distribution Date who are provided with life assurance
benefits).

(C) UK DB Plan Mitigation Arrangements. As a result of ceasing to participate in
the UK DB Plan, following the Distribution Date, PK shall, or shall cause
another member or members of the PK Group to pay, on a monthly basis, in
arrears, to or in respect of each PK Employee who was an Active Deferred Member
(as defined in the UK DB Plan) participating in the UK DB Plan immediately
before the Distribution Date, in respect of each calendar month in which such PK
Employee is employed by a member of the PK Group, either (x) a contribution to
the defined contribution pension scheme that such PK Employee is a member of and
provided under Section 5(b)(ii)(A), based on a fixed percentage (the “Mitigation
Percentage”) of such PK Employee’s basic salary as communicated to such PK
Employee before the Distribution Date, or (y) a cash salary supplement in an
amount equal to the product of (I) the Mitigation Percentage and (II) such PK
Employee’s basic salary. These payments shall be paid on such terms, including
as to duration, as are communicated to such PK Employees before the Distribution
Date, and subject to any ability of PK or any other member or members of the PK
Group to change the affected PK Employees’ contractual terms where permitted by
applicable Law following the Distribution Date. These payments are to be
provided as mitigation to such PK Employee for the loss of the salary linkage
feature provided under the UK DB Plan prior to the Distribution Date.

(iii) HGV Group.

(A) Establishment of New Non-US DB Plans/Transfer of Assets and Liabilities.
Effective as of the Plan Effective Time, HGV shall, or shall cause another
member or members of the HGV Group to, Assume (x) each defined benefit pension
plan sponsored or maintained by Vacations as of the Cut-Off Date that is made
available as of the Cut-Off Date to certain Pre-Existing Hilton Employees in
Japan who become HGV Employees at HGV properties based in Japan (such Plans, the
“Japanese DB Plans”), all Liabilities associated with the Japanese DB Plans
related to HGV Employees and Former HGV Employees, whether incurred prior to, on
or after the Plan Effective Time, and all Assets and accrued benefits associated
with the Japanese DB Plans related to HGV Employees and Former HGV Employees,
whether incurred prior to, on or after the Plan Effective Time, and (y) (I) a
portion of each other Non-US DB Plan that is made available as of the Cut-Off
Date to certain Pre-Existing Hilton Employees outside of the United States who
become HGV Employees based outside the United States, including, without
limitation, the Plans listed on Schedule 4(b)(iii)(A), but excluding the UK DB
Plan (such Plans, the “Non-US HGV DB Plans”), (II) all Liabilities associated
with the Non-US HGV DB Plans related to HGV Employees and Former HGV Employees,
whether incurred prior to, on or after the Plan Effective Time, and (III) all
Assets and accrued benefits related to HGV Employees and Former HGV Employees
associated with the Non-US HGV DB Plans, whether accrued prior to, on or after
the Plan Effective Time. On and after the Plan Effective Time, no member of the
HLT Group or the PK Group shall have any Liabilities related to the Japanese DB
Plans and the Non-US HGV DB Plans.



--------------------------------------------------------------------------------

 

10

 

(B) UK Life Assurance Plans. Effective as of the Plan Effective Time, HGV shall,
or shall cause another member or members of the HGV Group to (x) establish,
adopt and implement a new life assurance Plan to provide life assurance benefits
to HGV Employees employed in the United Kingdom on substantially similar terms,
in all material respects, to the terms on which the HGV Employees employed in
the United Kingdom were provided with life assurance benefits as of the Cut-Off
Date, and, if any member of the HGV Group provides life assurance benefits to
any new Employees employed by a member of the HGV Group in the United Kingdom
after the Distribution Date, it shall be through the same Plan and on the same
terms as for HGV Employees, and (y) Assume all Liabilities associated with such
Plan related to HGV Employees (and any new Employees employed by any member of
the HGV Group after the Distribution Date who are provided with life assurance
benefits).

(C) UK DB Plan Mitigation Arrangements. As a result of ceasing to participate in
the UK DB Plan, following the Distribution Date, HGV shall, or shall cause
another member or members of the HGV Group to continue to pay, on a monthly
basis, in arrears, to or in respect of each HGV Employee who was an Active
Deferred Member participating in the UK DB Plan immediately before the
Distribution Date, in respect of each calendar month in which such HGV Employee
is employed by a member of the HGV Group, either (x) a contribution to the
defined contribution pension scheme that such HGV Employee is a member of and
provided under Section 5(b)(ii)(A), based on the Mitigation Percentage of such
HGV Employee’s basic salary as communicated to such HGV Employee before the
Distribution Date, or (y) a cash salary supplement in an amount equal to the
product of (I) the Mitigation Percentage and (II) such HGV Employee’s basic
salary. These payments shall be paid on such terms, including as to duration, as
are communicated to such HGV Employees before the Distribution Date, and subject
to any ability of HGV or any other member or members of the HGV Group to change
the affected HGV Employees’ contractual terms where permitted by applicable Law
following the Distribution Date. These payments are to be provided as mitigation
to such HGV Employee for the loss of the salary linkage feature provided under
the UK DB Plan prior to the Distribution Date.

5. DEFINED CONTRIBUTION PENSION PLANS. (a) US Tax-Qualified DC Plans.

(i) General. Effective as of the Plan Effective Time, except as otherwise
expressly provided for herein or in the Transition Services Agreement, HLT
shall, or shall cause another member or members of the HLT Group to, Assume (x)
each tax-qualified defined contribution pension plan sponsored or maintained by
Hilton as of the Cut-Off Date that is made available to certain Pre-Existing
Hilton Employees in the United States (or on temporary assignment outside the
United States, if applicable) as of the Cut-Off Date, including, without
limitation, the Plans listed on Schedule 5(a)(i) (such Plans, the “US DC
Plans”), (y) all Liabilities associated with the US DC Plans related to Former
Employees, HLT Employees, PK Employees and HGV Employees while such Employees
were employed by a member of the Hilton Controlled Group, whether incurred prior
to, on or after the Plan Effective Time, and (z) all Assets and accrued benefits
associated with the US DC Plans related to Former Employees, HLT



--------------------------------------------------------------------------------

 

11

 

Employees, PK Employees and HGV Employees while such Employees were employed by
a member of the Hilton Controlled Group, whether accrued prior to, on or after
the Plan Effective Time. On and after the Plan Effective Time, except as
otherwise expressly provided for herein or in the Transition Services Agreement,
no member of the PK Group or the HGV Group shall have any Liabilities related to
HLT Employees or Former Employees under the US DC Plans. For the avoidance of
doubt, no member of the HLT Group is Assuming any Assets or Liabilities related
to non-Hilton participating employers under the US DC Plans.

(ii) Continued Participation in HW 401(k) Plan. Prior to the Plan Effective
Time, each of (x) the Subsidiaries of HLT and (y) PK, HGV and their respective
Subsidiaries with Employees who participate in the Hilton Worldwide 401(k) Plan
as of the Cut-Off Date (the “HW 401(k) Plan”) shall have adopted the HW 401(k)
Plan each as a participating employer. Effective as of the Plan Effective Time,
each of the applicable members of the PK Group and the HGV Group shall remain as
participating employers in the HW 401(k) Plan until no later than December 31,
2017 and, in connection therewith, each of the HLT Group, the PK Group and the
HGV Group shall (x) pay their proportional share of the administrative and
contribution costs associated with the HW 401(k) Plan during such period and (y)
Assume all Liabilities associated with the HW 401(k) Plan related to HLT
Employees, Former HLT Employees, PK Employees, Former PK Employees, HGV
Employees and Former HGV Employees (and any new Employees employed by any member
of the HLT Group, the PK Group or the HGV Group, as applicable, after the
Distribution Date), respectively.

(iii) Establishment of New US Tax-Qualified DC Plans/Transfer of Assets and
Liabilities. Effective no later than January 1, 2018, each of PK and HGV shall,
or shall cause another member or members of the PK Group and the HGV Group, as
applicable, to establish, adopt and administer one or more new defined
contribution pension plans that are intended to meet the requirements of
Sections 401(a) and 401(k) of the Code and a related trust that is intended to
meet the requirements of Section 501(a) of the Code for the benefit of eligible
PK Employees and HGV Employees, as applicable, in the United States (or on
temporary assignment outside of the United States, if applicable) (and any new
Employees employed by any member of the PK Group or HGV Group after the
Distribution Date) (collectively, the “New 401(k) Plans”), the terms and
conditions of which shall be determined by the PK Compensation Committee or the
HGV Compensation Committee (or their respective designees), as applicable,
taking into account the terms and conditions of the HW 401(k) Plan.

(iv) As soon as practicable following the adoption of each New 401(k) Plan, HLT
shall, or shall cause the applicable member of the HLT Group to, cause the
trustee of the HW 401(k) Plan to Transfer to the trustee or other funding agent
of each New 401(k) Plan the amounts (in cash, securities, other property or a
combination thereof, including any promissory notes reflecting outstanding
participant loan balances) representing the account balances of all PK
Employees, Former PK Employees, HGV Employees and Former HGV Employees (and any
new Employees employed by any member of the PK Group or the HGV Group, as
applicable, after the Distribution Date) who were participating in the HW 401(k)
Plan with said amounts to be established as account balances of such Employees
under the applicable New 401(k) Plan. Each such Transfer shall comply with
Section 414(l) of the Code and the requirements of ERISA. Each of PK and HGV
shall, or shall cause the applicable member of the PK Group or the HGV Group, as
applicable, to (x) cause the trustees or other funding agent of



--------------------------------------------------------------------------------

 

12

 

the applicable New 401(k) Plan to accept the trust-to-trust Transfer from the HW
401(k) Plan, and to credit the accounts of such PK Employees, Former PK
Employees, HGV Employees and Former HGV Employees, as applicable (and any new
Employees employed by any member of the PK Group and the HGV Group after the
Distribution Date, as applicable) under the applicable New 401(k) Plan with the
amounts Transferred on their behalf and (y) Assume and be solely responsible for
all Liabilities under the applicable New 401(k) Plan relating to the accounts
that are so Transferred as of the time of such Transfer. In connection with the
trust-to-trust Transfer described above, the Parties agree to cooperate in
making any and all appropriate filings required under applicable Law and to take
all such action(s) as may be necessary or appropriate to cause such plan-to-plan
Transfer to take place as soon as practicable following the adoption of each New
401(k) Plan.

(b) Non-US DC Plans.

(i) HLT Group. Effective as of the Plan Effective Time, except as otherwise
expressly provided for herein or in the Transition Services Agreement, HLT
shall, or shall cause another member or members of the HLT Group to, Assume (x)
each defined contribution pension plan sponsored or maintained by Hilton as of
the Cut-Off Date that is made available to certain Pre-Existing Hilton Employees
outside of the United States as of the Cut-Off Date, including, without
limitation, the Plans listed on Schedule 5(b)(i) (such Plans, the “Non-US DC
Plans”), (y) all Liabilities associated with (I) the Non-US DC Plans and (II)
the HOGARENTE (the Hotel and Restaurant Association) and the Pensioenfond
Horeca & Catering Retirement Plan (such Plans, the “Mandatory DC Plans”), in
each case, related to HLT Employees and Former Employees, whether incurred prior
to, on or after the Plan Effective Time, and (z) all Assets and accrued benefits
associated with the Non-US DC Plans, in each case, related to HLT Employees and
Former Employees, whether accrued prior to, on or after the Plan Effective Time.
On and after the Plan Effective Time, except as otherwise expressly provided for
herein or in the Transition Services Agreement, no member of the PK Group or the
HGV Group shall have any Liabilities related to HLT Employees or Former
Employees under the Non-US DC Plans or the Mandatory DC Plans.

(ii) PK Group.

(A) Establishment of New Plans in the UK. (1) Effective as of the Plan Effective
Time, PK shall, or shall cause another member or members of the PK Group to, for
the purposes of providing defined contribution pension benefits for PK Employees
employed in the United Kingdom, adopt and implement one or more new defined
contribution pension Plans that have the same terms as to contribution rates and
eligibility as the Legal and General Group Pension Plan—Hilton Worldwide
Personal UK Retirement Plan (the “UK GPP”) and The People’s Pension Scheme –
Hilton Hotels Worldwide Section (the “UK Auto-Enrolment Plan”) (the UK GPP and
the UK Auto-Enrolment Plan, collectively, the “UK DC Plans”).

(2) Following the establishment, adoption and implementation by PK or another
member or members of the PK Group of one or more new defined contribution
pension Plans as required by clause (1) above, if it would not otherwise
automatically happen, PK shall, or shall cause another member or members of the
PK Group to, request the trustee of the UK Auto-Enrolment Plan to Transfer all
Assets and



--------------------------------------------------------------------------------

 

13

 

Liabilities of the UK Auto-Enrolment Plan attributable to PK Employees to the
applicable new defined contribution pension Plan, subject to the agreement of
the new defined contribution pension Plan trustee or provider. Following such
Transfer, no member of the HLT Group or the HGV Group shall have any Liabilities
relating thereto. In addition, if it would not otherwise automatically be
permitted, PK shall, or shall cause another member or members of the PK Group to
request that the trustee or provider of the new defined contribution pension
Plan accept a Transfer of the Assets and Liabilities in the UK GPP attributable
to any PK Employee who wishes to Transfer such Assets and Liabilities to the new
defined contribution pension Plan, provided such PK Employee is still an active
member of the new defined contribution pension Plan at the date of the Transfer.

(B) Assumption/Establishment of New Plans. Effective as of the Plan Effective
Time, PK shall, or shall cause another member or members of the PK Group to (x)
commence participation in the Mandatory DC Plans and (y) Assume (I) each Non-US
DC Plan that is made available as the Cut-Off Date to certain Pre-Existing
Hilton Employees as of the Cut-Off Date in South Africa who become PK Employees
at PK properties based in South Africa (such Plans, the “SA DC Plans”), all
Liabilities associated with the SA DC Plans related to PK Employees and Former
PK Employees, whether incurred prior to, on or after the Plan Effective Time,
and all Assets and accrued benefits associated with the SA DC Plans related to
PK Employees and Former PK Employees, whether accrued prior to, on or after the
Plan Effective Time, and (II) (1) a portion of each other Non-US DC Plan that is
made available as of the Cut-Off Date to certain Pre-Existing Hilton Employees
outside of the United States who become PK Employees at PK properties based
outside of the United States, including, without limitation, the Plans listed on
Schedule 5(b)(ii)(B), but excluding the UK DC Plans (such Plans, “PK Required
Plans”), (2) all Liabilities associated with the PK Required Plans related to PK
Employees and Former PK Employees, whether incurred prior to, on or after the
Plan Effective Time, and (3) all Assets and accrued benefits associated with the
PK Required Plans related to PK Employees and Former PK Employees, whether
accrued prior to, on or after the Plan Effective Time. On and after the Plan
Effective Time, no member of the HLT Group or the HGV Group shall have any
Liabilities related to PK Employees or Former PK Employees under the SA DC Plans
or the PK Required Plans. The PK Compensation Committee (or its designee) shall
establish, adopt and implement one or more new defined contribution pension
plans that have substantially similar terms, in all material respects, to the PK
Required Plans. Following the adoption of such plans, HLT shall, or shall cause
another member or members of the HLT Group to, Transfer all Assets and
Liabilities attributable to PK Employees and Former PK Employees under the
respective PK Required Plans to each such newly adopted plan. On and after such
Transfer, no member of the HLT Group or the HGV Group shall have any Liabilities
related thereto. Following commencement of participation in the Mandatory DC
Plans, PK shall, or shall cause another member or members of the PK Group to,
Assume all Liabilities associated with such the Mandatory DC Plans related to PK
Employees and Former PK Employees, whether incurred prior to, on or after the
Plan Effective Time.



--------------------------------------------------------------------------------

 

14

 

(iii) HGV Group.

(A) Assumption/Establishment of New Plans Effective as of the Plan Effective
Time, HGV shall, or shall cause another member or members of the HGV Group to,
Assume (x) each Non-US DC Plan that is made available as of the Cut-Off Date to
certain Pre-Existing Hilton Employees in Japan who become HGV Employees at HGV
properties based in Japan (the “Japanese DC Plans”), all Liabilities associated
with the Japanese DC Plans related to HGV Employees and Former HGV Employees,
whether incurred prior to, on or after the Plan Effective Time, and all Assets
and accrued benefits associated with the Japanese DC Plans related to HGV
Employees and Former HGV Employees, whether accrued prior to, on or after the
Plan Effective Time, (y) the defined contribution pension Plans that are made
available as of the Cut-Off Date to certain Pre-Existing Hilton Employees in the
United Kingdom who become HGV Employees at HGV properties based in the United
Kingdom and that have the same terms as to contribution rates and eligibility as
the UK DC Plans (the “Replacement UK DC Plans”), all Liabilities associated with
the Replacement UK DC Plans related to HGV Employees and Former HGV Employees,
whether incurred prior to, on or after the Plan Effective Time, and all Assets
and accrued benefits associated with the Replacement UK DC Plans related to HGV
Employees and Former HGV Employees, whether accrued prior to, on or after the
Plan Effective Time, and (z) (I) a portion of each other Non-US DC Plan that is
made available as of the Cut-Off Date to certain Pre-Existing Hilton Employees
outside of the United States who become HGV Employees at HGV properties based
outside of the United States, including, without limitation, the Plans listed on
Schedule 5(b)(iii)(A), (such Plans, excluding the UK DC Plans, the Hilton
International Plan (Hilton Retirement Capital Plan section) and the Hilton
Worldwide International Retirement Plan, the “HGV Required Plans”), (II) all
Liabilities associated with the HGV Required Plans related to HGV Employees and
Former HGV Employees, whether incurred prior to, on or after the Plan Effective
Time, and (III) all Assets and accrued benefits associated with the HGV Required
Plans related to HGV Employees and Former HGV Employees, whether accrued prior
to, on or after the Plan Effective Time. On and after the Plan Effective Time,
no member of the HLT Group or the PK Group shall have any Liabilities related to
HGV Employees or Former HGV Employees under the Japanese DC Plans or the HGV
Required Plans. The HGV Compensation Committee (or its designee) shall
establish, adopt and implement one or more new defined contribution pension
plans that have substantially similar terms, in all material respects, to the
HGV Required Plans, effective as of the Plan Effective Time. Effective as of the
Plan Effective Time, HLT shall, or shall cause another member or members of the
HLT Group to, Transfer all Assets and Liabilities attributable to HGV Employees
and Former HGV Employees under each applicable HGV Required Plan to each such
newly adopted plan. On and after such Transfer, no member of the HLT Group or
the PK Group shall have any Liabilities related thereto.

6. NON-QUALIFIED RETIREMENT/DEFERRED COMPENSATION PLANS. (a) General. Effective
as of the Plan Effective Time, except as otherwise expressly provided for
herein, HLT shall, or shall cause another member or members of the HLT Group to,
Assume (x) each non-qualified retirement and deferred compensation plan
sponsored or maintained by Hilton as of the Cut-Off Date that is made available
to certain Pre-Existing Hilton Employees in the United States (or on temporary
assignment outside the United States, if applicable) as of the Cut-Off Date,
including, without limitation, the Plans listed on Schedule 6(a), (such Plans,
the “Hilton Deferred Compensation Plans”), (y) all Liabilities associated with
the Hilton Deferred Compensation Plans related to Former Employees, HLT
Employees, PK Employees and HGV Employees, whether incurred prior to, on or
after the Plan Effective Time, and (z) all Assets (including any associated
rabbi trust) and accrued benefits associated with the Hilton Deferred
Compensation Plans related to Former Employees, HLT Employees, PK



--------------------------------------------------------------------------------

 

15

 

Employees and HGV Employees, whether accrued prior to, on or after the Plan
Effective Time. Except as otherwise expressly provided for herein, on and after
the Plan Effective Time, no member of the PK Group or the HGV Group shall have
any Liabilities related to Former Employees, HLT Employees, PK Employees or HGV
Employees under the Hilton Deferred Compensation Plans.

(b) New PK and HGV Deferred Compensation Plans/Transfer of Liabilities.

(i) PK Group. Effective as of the Plan Effective Time, PK shall, or shall cause
another member or members of the PK Group to, establish, adopt and administer
one or more new deferred compensation and/or non-qualified retirement plans for
eligible PK Employees (and any new Employees employed by any member of the PK
Group after the Distribution Date) in the United States. The terms and
conditions of one such plan for PK Employees who participated in the Hilton
Hotels 2005 Executive Deferred Compensation Plan (the “2005 EDCP”) as of the
Cut-Off Date shall be substantially similar, in all material respects, to the
2005 EDCP. Effective as of the Plan Effective Time, PK shall, or shall cause
another member or members of the PK Group to, Assume all Liabilities related to
the 2005 EDCP attributable to PK Employees who participated in the 2005 EDCP as
of the Cut-Off Date. On and after the Plan Effective Time, no member of the HLT
Group or the HGV Group shall have any Liabilities related to PK Employees under
the 2005 EDCP and no member of the PK Group shall have any Liabilities related
to the HLT Employees and Former Employees under the 2005 EDCP. Any such other
plans that are adopted by any member of the PK Group shall be on such terms and
conditions as determined by the PK Compensation Committee (or its designee).

(ii) HGV Group. Effective as of the Plan Effective Time, HGV shall, or shall
cause another member or members of the HGV Group to, establish, adopt and
administer one or more new deferred compensation and/or non-qualified retirement
plans for eligible HGV Employees (and any new Employees employed by any member
of the HGV Group after the Distribution Date) in the United States. The terms
and conditions of one such plan for HGV Employees who participated in the 2005
EDCP as of the Cut-Off Date shall be substantially similar, in all material
respects, to the 2005 EDCP. Effective as of the Plan Effective Time, HGV shall,
or shall cause another member or members of the HGV Group to, Assume all
Liabilities related to the 2005 EDCP attributable to HGV Employees who
participated in the 2005 EDCP as of the Cut-Off Date. On and after the Plan
Effective Time, no member of the HLT Group or the PK Group shall have any
Liabilities related to HGV Employees under the 2005 EDCP and no member of the
HGV Group shall have any Liabilities related to the HLT Employees and Former
Employees under the 2005 EDCP. Any such other plans that are adopted by any
member of the HGV Group shall be on such terms and conditions as determined by
the HGV Compensation Committee (or its designee).

(iii) No Separation from Service.

(A) The Parties agree that transfers of employment in connection with the
Distribution shall not be treated as separations from service under any Hilton
Deferred Compensation Plan, and such employment shall only be considered to
terminate for purposes of the applicable Hilton Deferred Compensation Plans or a
PK or HGV non-qualified retirement/deferred compensation plan that receives the
Liabilities, as applicable, as a result of



--------------------------------------------------------------------------------

 

16

 

(x) a transfer of employment among the HLT Group, the PK Group and the HGV
Group, or (y) a termination of employment with the HLT Group, the PK Group or
the HGV Group, as applicable, following the Plan Effective Time. All
non-qualified retirement/deferred compensation benefits payable on and after the
Plan Effective Time related to HLT Employees, PK Employees and HGV Employees
shall be paid under the applicable Hilton Deferred Compensation Plans or a PK or
HGV non-qualified retirement/deferred compensation plan that receives the
Liabilities, as applicable.

7. EMPLOYEE HEALTH AND WELFARE BENEFIT PLANS. (a) US H&W Plans.

(i) General. Effective as of the Plan Effective Time, except as otherwise
expressly provided for herein or in the Transition Services Agreement, HLT
shall, or shall cause another member or members of the HLT Group to, Assume (x)
each health and welfare benefit Plan (other than severance Plans) sponsored or
maintained by Hilton as of the Cut-Off Date that is made available to certain
Pre-Existing Hilton Employees in the United States and Puerto Rico as of the
Cut-Off Date, including, without limitation, the Plans listed on Schedule
7(a)(i) (the “Hilton H&W Plans”), (y) all Liabilities associated with the Hilton
H&W Plans related to Former Employees, HLT Employees, PK Employees and HGV
Employees, whether incurred prior to, on or after the Plan Effective Time, and
(z) all Assets and accrued benefits associated with the Hilton H&W Plans related
to Former Employees, HLT Employees, PK Employees and HGV Employees, whether
accrued prior to, on or after the Plan Effective Time. On and after the Plan
Effective Time, except as otherwise provided for in Section 7(a)(iii), no member
of the PK Group or the HGV Group shall have any Liabilities related to HLT
Employees or Former Hilton Employees under the Hilton H&W Plans, no member of
the HLT Group or the HGV Group shall have any Liabilities related to PK
Employees or Former PK Employees under the Hilton H&W Plans and no member of the
HLT Group or the PK Group shall have any Liabilities related to HGV Employees or
Former HGV Employees under the Hilton H&W Plans.

(ii) COBRA. HLT or another member or members of the HLT Group shall be
responsible for providing continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (COBRA) (“COBRA Coverage”)
under the applicable HLT Plan with respect to qualified beneficiaries whose
qualifying event occurred prior to or in conjunction with the Distribution. For
qualifying events occurring on and after the Plan Effective Time, HLT shall, or
shall cause another member or members of the HLT Group to, be responsible for
providing COBRA Coverage to qualified beneficiaries whose qualifying event
relates to a HLT Employee (and any new Employees employed by any member of the
HLT Group after the Distribution Date), PK shall, or shall cause another member
or members of the PK Group to, be responsible for providing COBRA Coverage to
qualified beneficiaries whose qualifying event relates to a PK Employee (and any
new Employees employed by any member of the PK Group after the Distribution
Date), and HGV shall, or shall cause another member or members of the HGV Group
to, be responsible for providing COBRA Coverage to qualified beneficiaries whose
qualifying event relates to a HGV Employee (and any new Employees employed by
any member of the HGV Group after the Distribution Date).



--------------------------------------------------------------------------------

 

17

 

(iii) Continued Participation In Hilton H&W Plans. Subject to the consent of the
applicable insurers or any other applicable third-parties, as needed, effective
as of the Plan Effective Time, each of the applicable members of the PK Group
and the HGV Group shall remain participating employers in the Hilton H&W Plans
until no later than December 31, 2017, but shall cease participating in any
cafeteria Plans, salary continuation Plans, health savings accounts, health and
dependent care flexible spending accounts, voluntary benefit Plans, commuter
benefit Plans and tuition reimbursement Plans, in each case, sponsored or
maintained by Hilton as of the Cut-Off Date that are made available to certain
Pre-Existing Hilton Employees in the United States as of the Cut-Off Date (such
Plans, the “Specified H&W Plans”) as of the Plan Effective Time. In connection
with such continued participation, each of the HLT Group, the PK Group and the
HGV Group shall (x) pay their proportional share of the administrative and
contribution costs associated with such Plans during such period and (y) Assume
all Liabilities associated with such Plans related to HLT Employees, Former HLT
Employees, PK Employees, Former PK Employees, HGV Employees or Former HGV
Employees (and any new Employees employed by any member of the HLT Group, the PK
Group or the HGV Group, as applicable, after the Distribution Date),
respectively. Insurance premiums under the Hilton H&W Plans, including premiums
related to COBRA Coverage, shall be paid either (x) directly to the applicable
insurer by a member of each of the HLT Group, the PK Group and the HGV Group on
behalf of the participating Former Employees, Employees and dependents of each,
or (y) directly to the applicable insurer by a member of the HLT Group on behalf
of Former Employees, HLT Employees, PK Employees and HGV Employees and their
respective dependents with reimbursement of such amounts being made by a member
of the PK Group and the HGV Group within the time period required under ERISA.
During the period commencing on the Distribution Date and ending no later than
December 31, 2017, the HLT Group, the PK Group and the HGV Group shall share
proportionally in any credits returned (e.g., MLR credits, subrogation
recoveries, etc.) to any health and welfare benefit Plan sponsored or maintained
by any member of the HLT Group in which a member of the PK Group and HGV Group
continue to participate on and after the Plan Effective Time.

(iv) New PK and HGV Health and Welfare Benefit Plans.

(A) Effective as of the Plan Effective Time, each of PK and HGV shall, or shall
cause another member or members of the PK Group or the HGV Group, as applicable,
to, establish, adopt and implement one or more new health and welfare benefit
Plans in which eligible PK Employees and HGV Employees (and any new Employees
employed by any member of the PK Group and the HGV Group after the Distribution
Date) in the United States shall participate, with terms and conditions that are
substantially similar, in all material respects, to the terms and conditions of
the Specified H&W Plans in which such Employees were participating as of the
Cut-Off Date.

(B) Effective no later than January 1, 2018, each of PK and HGV shall, or shall
cause another member or members of the PK Group or the HGV Group, as applicable,
to, establish, adopt and implement one or more new health and welfare benefit
Plans (excluding a Retiree Health Plan and retiree life insurance arrangements)
under which PK Employees and HGV Employees (and any new Employees employed by
any member of the PK Group and the HGV Group after the Distribution Date) in the
United States shall participate, the terms and conditions of which shall be
determined by the PK Compensation Committee (or its designee) or the HGV
Compensation Committee (or its designee), as applicable, taking into account the
terms and conditions of the corresponding Hilton H&W Plan.



--------------------------------------------------------------------------------

 

18

 

(C) Each of PK and HGV shall, or shall cause another member or members of the PK
Group and the HGV Group, as applicable, to use commercially reasonable efforts
to waive all pre-existing condition exclusions and actively-at-work requirements
for each health and welfare benefit Plan in which PK Employees and HGV Employees
in the United States were participating as of the Cut-Off Date or the effective
date of the new Plan, as applicable.

(D) Each of PK and HGV shall, or shall cause another member or members of the PK
Group and the HGV Group, as applicable, to provide credit for expenses incurred
by PK Employees and HGV Employees in the United States and their eligible
dependents during the portion of the plan year that includes the Distribution
Date for purposes of satisfying all deductible, coinsurance and maximum
out-of-pocket requirements applicable to each such Employee.

(E) For the plan year in which the Distribution Date occurs, flexible spending
accounts and health savings accounts of PK Employees and HGV Employees shall be
transferred to the corresponding PK or HGV health and welfare benefit Plan,
including contribution and payment history.

(b) Non-US H&W Plans.

(i) HLT Group.

(A) General. Effective as of the Plan Effective Time, except as expressly
provided for herein or in the Transition Services Agreement, HLT shall, or shall
cause another member or members of the HLT Group to, Assume (x) each health and
welfare benefit Plan (including each related insurance policy, trust instrument
and other related contract or agreement) sponsored or maintained by Hilton as of
the Cut-Off Date that is made available to certain Pre-Existing Hilton Employees
outside of the United States as of the Cut-Off Date, including without
limitation, the Plans listed on Schedule 7(b)(i)(A) (such Plans, the “Hilton
Non-US H&W Plans”), (y) all Liabilities associated with the Hilton Non-US H&W
Plans related to HLT Employees, Former Employees, PK Employees and HGV
Employees, whether incurred prior to, on or after the Plan Effective Time, and
(z) all Assets and accrued benefits associated with the Non-US H&W Plans related
to HLT Employees, Former Hilton Employees, PK Employees and HGV Employees. On
and after the Plan Effective Time, except as expressly provided for herein or in
the Transition Services Agreement, no member of the PK Group or the HGV Group
shall have any Liabilities related HLT Employees and Former Employees under the
Non-US H&W Plans.

(B) Continued Participation in Brazilian H&W Plans/New Brazilian H&W Plans.
Effective as of the Plan Effective Time, HLT shall, or shall cause another
member or members of the HLT Group to, for the purposes of providing health and
welfare and/or life insurance benefits for HLT Employees employed in Brazil (and
any new Employees employed by any member of the HLT Group in Brazil after the
Distribution Date), either (x) to



--------------------------------------------------------------------------------

 

19

 

establish, adopt or implement one or more new health and welfare and/or life
insurance benefit plans that have substantially similar terms, in all material
respects, to the Seguro Saude Empresarial, the Seguro Coletivo Empresarial de
Assistencia a Saude Na Segmentacao Odontologico and/or the Seguro de Vida Em
Groupo, as applicable (each such Plan, a “Brazilian H&W Plan”) or (y) subject to
consent of the applicable insurer(s) or any other applicable third-parties, as
needed, effective as of the Plan Effective Time, each of the applicable members
of the HLT Group shall remain as participating employers in one or more
Brazilian H&W Plans until no later than December 31, 2017 and, in connection
therewith, each of the HLT Group and the PK Group shall (I) pay their
proportional share of the administrative and contribution costs associated with
the applicable Brazilian H&W Plan(s) during such period and (II) Assume all
Liabilities associated with the applicable Brazilian H&W Plan(s) related to HLT
Employees, Former HLT Employees, PK Employees and Former PK Employees (and any
new Employees employed by any member of the HLT Group or the PK Group, as
applicable, after the Distribution Date), respectively. Effective no later than
January 1, 2018, HLT shall, or shall cause another member or members of the HLT
Group to, establish, adopt and implement one or more new health and welfare
benefit Plans that have substantially similar terms, in all material respects,
to the applicable Brazilian H&W Plan(s).

(ii) PK Group.

(A) Continued Participation in HLT Plans. Subject to consent of the applicable
insurers or any other applicable third-parties, as needed, effective as of the
Plan Effective Time, each of the applicable members of the PK Group shall remain
as participating employers in the Plans listed on Schedule 7(b)(ii)(A) (each
such Plan, a “Continued PK H&W Plan”) until no later than December 31, 2017 and,
in connection therewith, each of the HLT Group and the PK Group shall (x) pay
their proportional share of the administrative and contribution costs associated
with each such Continued PK H&W Plan during such period and (y) Assume all
Liabilities associated with each such Continued PK H&W Plan related to HLT
Employees, Former HLT Employees, PK Employees and Former PK Employees (and any
new Employees employed by any member of the HLT Group or the PK Group, as
applicable, after the Distribution Date), respectively. Effective no later than
January 1, 2018, PK shall, or shall cause another member or members of the PK
Group to, establish, adopt and implement one or more new health and welfare
benefit Plans that have substantially similar terms, in all material respects,
to each applicable Continued PK H&W Plan.

(B) Assumption/Establishment of New Plans. Effective as of the Plan Effective
Time, PK shall, or shall cause another member or members of the PK Group to,
Assume (I) each health and welfare benefit Plan sponsored or maintained by a
member of the PK Group as of the Cut-Off Date that is made available as of the
Cut-Off Date to certain Pre-Existing Hilton Employees in Brazil and South Africa
who become PK Employees at PK properties based in Brazil and South Africa (such
Plans, collectively, the “Brazilian and SA H&W Plans”), all Liabilities
associated with the Brazilian and SA H&W Plans related to PK Employees and
Former PK Employees, whether incurred prior to, on or after the Plan Effective
Time, and all Assets (including each related insurance policy, trust instrument
and other related contract or agreement) and accrued benefits associated with
the Brazilian and SA H&W Plans related to PK Employees and Former PK Employees,
whether accrued prior to, on or after the Plan Effective Time, and (II) (1) a
portion of each other health and welfare benefit Plan



--------------------------------------------------------------------------------

 

20

 

sponsored or maintained by Hilton as of the Cut-Off Date that is made available
as of the Cut-Off Date to certain Pre-Existing Hilton Employees outside of the
United States who become PK Employees at PK properties based outside of the
United States, including, without limitation, the Plans listed on Schedule
7(b)(ii)(B) (collectively, “PK Required H&W Plans”), (2) all Liabilities
associated with the PK Required H&W Plans related to PK Employees and Former PK
Employees, whether incurred prior to, on or after the Plan Effective Time, and
(3) all Assets (other than those held in an insurance policy or those that the
PK Employee has the right to elect to retain with the applicable insurer) and
accrued benefits associated with the PK Required H&W Plans related to PK
Employees and Former PK Employees, whether accrued prior to, on or after the
Plan Effective Time. On and after the Plan Effective Time, no member of the HLT
Group or the HGV Group shall have any Liabilities related to PK Employees or
Former PK Employees under the Brazilian and SA H&W Plans or the PK Required H&W
Plans. The PK Compensation Committee (or its designee) shall establish, adopt
and implement one or more new health and welfare benefit Plans that have
substantially similar terms, in all material respects, to the PK Required H&W
Plans. Following the adoption of such Plans, HLT shall, or shall cause another
member or members of the HLT Group to, Transfer all Assets (other than those
held in an insurance policy or those that the PK Employee or Former PK Employee
has the right to elect to retain with the applicable insurer) and Liabilities
attributable to PK Employees and Former PK Employees under the respective PK
Required H&W Plans to each such newly adopted Plan. Following such Transfer, no
member of the HLT Group or the HGV Group shall have any Liabilities related
thereto.

(iii) HGV Group.

(A) Continued Participation in HLT Plans. Subject to consent of the applicable
insurers or any other applicable third-parties, as needed, effective as of the
Plan Effective Time, each of the applicable members of the HGV Group shall
remain as participating employers in the Plans listed on Schedule 7(b)(iii)(A)
(each such Plan, a “Continued HGV H&W Plan”) until no later than December 31,
2017 and, in connection therewith, each of the HLT Group and the HGV Group shall
(x) pay their proportional share of the administrative and contribution costs
associated with each such Continued HGV H&W Plan during such period and (y)
Assume all Liabilities associated with each such Continued HGV H&W Plan related
to HLT Employees or HGV Employees (and any new Employees employed by any member
of the HLT Group or the HGV Group, as applicable, after the Distribution Date),
respectively. Effective no



--------------------------------------------------------------------------------

 

21

 

later than January 1, 2018, HGV shall, or shall cause another member or members
of the HGV Group to, establish, adopt and implement one or more new health and
welfare benefit Plans that have substantially similar terms, in all material
respects, to each applicable Continued HGV H&W Plan.

(B) Assumption/Establishment of New Plans. Effective as of the Plan Effective
Time, HGV shall, or shall cause another member or members of the HGV Group to,
Assume (I) each health and welfare benefit Plan sponsored or maintained by a
member of the HGV Group as of the Cut-Off Date that is made available as of the
Cut-Off Date to certain Pre-Existing Hilton Employees in Japan who become HGV
Employees at HGV properties based in Japan (such Plans, the “Japanese H&W
Plans”), all Liabilities associated with the Japanese H&W Plans related to HGV
Employees and Former HGV Employees, whether incurred prior to, on or after the
Plan Effective Time, and all Assets (other than those held in an insurance
policy or those that the HGV Employee or Former HGV Employee has the right to
elect to retain with the applicable insurer) and accrued benefits associated
with the Japanese H&W Plans related to HGV Employees and Former HGV Employees,
whether accrued prior to, on or after the Plan Effective Time, and (1) a portion
of each other health and welfare benefit Plan sponsored or maintained by Hilton
as of the Cut-Off Date that is made available as of the Cut-Off Date to certain
Pre-Existing Hilton Employees outside of the United States who become HGV
Employees at HGV properties based outside of the United States (collectively,
“HGV Required H&W Plans”), (2) all Liabilities associated with the HGV Required
H&W Plans related to HGV Employees and Former HGV Employees, whether incurred
prior to, on or after the Plan Effective Time, and (3) all Assets (other than
those held in an insurance policy or those that the HGV Employee or Former HGV
Employee has the right to elect to retain with the applicable insurer) and
accrued benefits associated with the HGV Required H&W Plans related to HGV
Employees and Former HGV Employees, whether accrued prior to, on or after the
Plan Effective Time. On and after the Plan Effective Time, no member of the HLT
Group or the PK Group shall have any Liabilities related to HGV Employees or
Former HGV Employees under the Japanese H&W Plans or the HGV Required H&W Plans.
The HGV Compensation Committee (or its designee) shall establish, adopt and
implement one or more new health and welfare benefit Plans that have
substantially similar terms, in all material respects, to the HGV Required H&W
Plans. Following the adoption of such Plans, HLT shall, or shall cause another
member or members of the HLT Group to, Transfer all Assets (other than those
held in an insurance policy or those that the HGV Employee or Former HGV
Employees has the right to elect to retain with the applicable insurer) and
Liabilities attributable to HGV Employees and Former HGV Employees under the
respective HGV Required H&W Plans to each such newly adopted Plan. Following
such Transfer, no member of the HLT Group or the PK Group shall have any
Liabilities related thereto.



--------------------------------------------------------------------------------

 

22

 

(iv) Credit. To the extent available under local Law, PK and HGV shall, or shall
cause another member or members of the PK Group and the HGV Group, as
applicable, to use commercially reasonable efforts to waive all pre-existing
condition exclusions and actively-at-work requirements for each Non-US health
and welfare benefit Plan in which such PK Employees and HGV Employees were
participating as of the Cut-Off Date or the effective date of such new Plan, as
applicable.

(A) PK and HGV shall, or shall cause another member or members of the PK Group
and the HGV Group, as applicable, to provide credit for expenses incurred by
such PK Employees and HGV Employees and their respective eligible dependents
during the portion of the plan year that includes the Distribution Date for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to each such Employee.

(B) For purposes of this Section 7, a claim or Liability is deemed to be
incurred (i) with respect to medical, dental, vision and/or prescription drug
benefits, upon the rendering of health services giving rise to such claim or
Liability; (ii) with respect to life insurance, accidental death and
dismemberment and business travel accident insurance, upon the occurrence of the
event giving rise to such claim or Liability; (iii) with respect to disability
benefits, upon the date of an Employee’s disability, as determined by the
disability benefit insurance carrier or claim administrator, giving rise to such
claim or Liability; and (iv) with respect to a period of continuous
hospitalization, upon the date of admission to the hospital.

8. SEVERANCE PLANS. (a) US Plans. (i) Effective as of the Plan Effective Time,
HLT shall, or shall cause another member or members of the HLT Group to, Assume
(x) each severance plan sponsored or maintained by Hilton as of the Cut-Off Date
that is made available to certain Pre-Existing Hilton Employees in the United
States (or on temporary assignment outside the United States, if applicable) as
of the Cut-Off Date, including, without limitation, the Plans listed on Schedule
8(a)(i) (collectively, the “Hilton Severance Plans”), (y) all Liabilities
associated with the Hilton Severance Plans related to HLT Employees as of the
Plan Effective Time, and (z) all accrued benefits associated with the Hilton
Severance Plans related to HLT Employees as of the Plan Effective Time.
Effective as of the Plan Effective Time, (I) HLT shall, or shall cause another
member or members of the HLT Group to, Assume all Liabilities associated with
the Hilton Severance Plans related to Former Hilton Employees, (II) PK shall, or
shall cause another member or members of the PK Group to, Assume all Liabilities
associated with the Hilton Severance Plans related to Former PK Employees, and
(III) HGV shall, or shall cause another member or members of the HGV Group to,
Assume all Liabilities associated with the Hilton Severance Plans related to
Former HGV Employees.

(ii) On or after the Plan Effective Time, PK and/or HGV may establish, adopt and
implement one or more new severance Plans in the United States, the terms and
conditions of which shall be determined by the PK Compensation Committee (or its
designee) and/or the HGV Compensation Committee (or its designee), as
applicable.



--------------------------------------------------------------------------------

 

23

 

(iii) The Parties agree that transfers of employment in connection with the
Distribution shall not be treated as terminations of employment under any Hilton
Severance Plan and all severance benefits payable on and after the Plan
Effective Time related to HLT Employees, PK Employees and HGV Employees (and any
new Employees employed by any member of the HLT Group, the PK Group and the HGV
Group after the Distribution Date) shall be paid under the applicable Hilton
Severance Plan or, upon adoption following the Distribution Date, the new PK
Group severance Plan or HGV Group severance Plan, as applicable.

(b) Non-US Plans. HLT, PK and HGV shall, or shall cause another member or
members of the HLT Group, the PK Group and the HGV Group, as applicable, to
provide severance or end of service benefits (“Non-US Severance”), as
applicable, to their respective Employees to the extent required by applicable
Law and Assume all such Liabilities related to HLT Employees, PK Employees and
HGV Employees, as applicable. Effective as of the Plan Effective Time, (i) HLT
shall, or shall cause another member or members of the HLT Group to, Assume all
Liabilities associated with Non-US Severance related to Former Hilton Employees,
(ii) PK shall, or shall cause another member or members of the PK Group to,
Assume all Liabilities associated with Non-US Severance related to Former PK
Employees, and (iii) HGV shall, or shall cause another member or members of the
HGV Group to, Assume all Liabilities associated with Non-US Severance related to
Former HGV Employees.

9. PAID TIME OFF. (a) Effective as of the Plan Effective Time, HLT shall, or
shall cause another member or members of the HLT Group to, Assume each US and
non-US paid time off Plan sponsored or maintained by Hilton as of the Cut-Off
Date that is made available to Pre-Existing Hilton Employees as of the Cut-Off
Date who become HLT Employees (such Plans, the “Hilton PTO Plans”) and all
Liabilities associated with the Hilton PTO Plans related to HLT Employees as of
the Plan Effective Time. On and after the Plan Effective Time, no member of the
PK Group or the HGV Group shall have any Liabilities related to HLT Employees
under the Hilton PTO Plans.

(b) Effective as of the Plan Effective Time, PK shall, or shall cause another
member or members of the PK Group to, establish, adopt and implement one or more
new US and non-US paid time off Plans (each such Plan, a “PK PTO Plan”), the
terms and conditions of which shall be determined by one or more members of the
PK Group, taking into account the terms and conditions of the corresponding
Hilton PTO Plan. Effective as of the Plan Effective Time, PK shall, or shall
cause another member or members of the PK Group to, Assume all Liabilities
related to PK Employees under the applicable Hilton PTO Plan. On and after the
Plan Effective Time, no member of the HLT Group or the HGV Group shall have any
Liabilities related thereto.

(c) Effective as of the Plan Effective Time, HGV shall, or shall cause another
member or members of the HGV Group to, establish, adopt and implement one or
more new US and non-US paid time off plans (each such Plan, a “HGV PTO Plan”),
the terms and conditions of which shall be determined by one or more members of
the HGV Group, taking into account the terms and conditions of the corresponding
Hilton PTO Plan. Effective as of the Plan Effective Time, HGV shall, or shall
cause another member or members of the HGV Group to, Assume all Liabilities
related to HGV Employees under the applicable Hilton PTO Plan. On and after the
Plan Effective Time, no member of the HLT Group or the PK Group shall have any
Liabilities related thereto.



--------------------------------------------------------------------------------

 

24

 

(d) Unless otherwise required by applicable Law, the Parties agree that
transfers of employment in connection with the Distribution shall not be treated
as terminations of employment under any Hilton PTO Plan, PK PTO Plan or HGV PTO
Plan and all paid time off benefits accrued under any Hilton PTO Plan as of the
Plan Effective Time related to HLT Employees, PK Employees and HGV Employees
shall remain with the applicable Hilton PTO Plan or transfer to a PK PTO Plan or
HGV PTO Plan, as applicable.

(e) To the extent that any member of the HLT Group, PK Group or HGV Group (such
member, the “Paying Entity”) is required to pay any amounts relating to paid
time off benefits associated with HLT Employees, PK Employees or HGV Employees
who are not Employees of the Paying Entity as of the Distribution Date in
connection with the Distribution, the employing entity agrees to reimburse the
Paying Entity for such amounts.

10. PERQUISITES. (a) TMTP/Go Hilton. Effective as of the Plan Effective Time,
HGV Employees and PK Employees (and any new Employees employed by any member of
the HGV Group and the PK Group after the Distribution Date) shall continue to be
eligible to participate in the Go Hilton Program, as amended from time to time
in the HLT Group’s sole discretion (the “Program”), subject to annual review of
such participation by the HLT Group and, in the case of HGV Employees (and any
new Employees employed by any member of the HGV Group), payment of any annual
participation fees assessed by the HLT Group, in its sole discretion, if any.
HGV and PK participation in the Program is subject to the terms and conditions
of reciprocity agreement(s) between a member of the HLT Group and a member of
the HGV Group or the PK Group, as applicable, and reciprocal loading of HGV and
PK inventory to be centrally managed by the HLT Go Hilton team. Such
participation is intended to qualify as a fringe benefit excludible from gross
income of HLT Employees, HGV Employees and PK Employees (and any new Employees
employed by any member of the HLT Group, PK Group and the HGV Group after the
Distribution Date) under Section 132(a) of the Code. This Agreement and any
reciprocity agreement(s) shall each constitute a reciprocal agreement between
HLT and HGV and HLT and PK, as applicable, within the meaning of Section 132(i)
of the Code and each of HLT, PK and HGV shall, or shall cause another member or
members of the HLT Group, the PK Group and the HGV Group to, execute such
further documentation as may be required for tax purposes or otherwise necessary
to effect such arrangement.

(b) HGV Discount Program. Effective as of the Plan Effective Time, HLT Employees
shall be permitted to continue to participate in the discount program offered by
the HGV Group with respect to purchases of HGV inventory if so requested in
writing by one or more members of the HLT Group and PK Employees shall no longer
participate in such discount program.

(c) HLT Non-US Perquisites. Effective as of the Plan Effective Time, HLT shall,
or shall cause another member or members of the HLT Group to, Assume, establish,
adopt and implement, as applicable, one or more new perquisite policies covering
HLT Employees (and any new Employees employed by any member of the HLT Group
after the Distribution Date) outside of the United States, the terms and
conditions of which shall be determined by the HLT Compensation Committee (or
its designee), taking into account the terms and conditions of the perquisite
policy sponsored or maintained by Hilton as of the Cut-Off Date that is made
available to certain Pre-Existing Hilton Employees outside of the United States
as of the Cut-Off Date



--------------------------------------------------------------------------------

 

25

 

(such plans, the “Hilton Non-US Perk Plans”). In connection with the foregoing,
effective as of the Plan Effective Time, HLT shall, or shall cause another
member or members of the HLT Group to, Assume all Liabilities associated with
the Hilton Non-US Perk Plans related to HLT Employees and Former Hilton
Employees. Following the Plan Effective Time, no member of the PK Group or the
HGV Group shall have any Liabilities related to HLT Employees or Former Hilton
Employees under the Hilton Non-US Perk Plans.

(d) PK Non-US Perquisites. Effective as of the Plan Effective Time, PK shall, or
shall cause another member or members of the PK Group to, establish, adopt and
implement, as applicable, one or more new perquisite policies covering eligible
PK Employees (and any new Employees employed by any member of the PK Group after
the Distribution Date) outside of the United States, the terms and conditions of
which shall be determined by the PK Compensation Committee (or its designee),
taking into account the terms and conditions of the corresponding Hilton Non-US
Perk Plan. Effective as of the Plan Effective Time, PK shall, or shall cause
another member or members of the PK Group to, Assume all Liabilities associated
with the Hilton Non-US Perk Plans related to PK Employees and Former PK
Employees.

(e) HGV Non-US Perquisites. Effective as of the Plan Effective Time, HGV shall,
or shall cause another member or members of the HGV Group to, establish, adopt
and implement, as applicable, one or more new perquisite policies covering
eligible HGV Employees (and any new Employees employed by any member of the HGV
Group after the Distribution Date) outside of the United States, the terms and
conditions of which shall be determined by the HGV Compensation Committee (or
its designee), taking into account the terms and conditions of the corresponding
Hilton Non-US Perk Plan. Effective as of the Plan Effective Time, HGV shall, or
shall cause another member or members of the HGV Group to, Assume all
Liabilities associated with the Hilton Non-US Perk Plans related to HGV
Employees and Former HGV Employees.

11. CASH BONUS PLANS. (a) General. Effective as of the Plan Effective Time, HLT
shall, or shall cause another member or members of the HLT Group to, Assume each
cash bonus Plan sponsored or maintained by Hilton as of the Cut-Off Date that is
made available to certain Pre-Existing Hilton Employees as of the Cut-Off Date,
including, without limitation, the Hilton 2016 corporate and hotel operations
(general managers and hotel management) and hotel sales incentive Plans other
than the 2016 Assumed HGV Plans (as defined below) (such Plans, the “Hilton
Bonus Plans”) and all Assets and Liabilities with respect to the bonus amounts
earned (or to be earned) under the Hilton Bonus Plans based on the performance
of Hilton for the period beginning on January 1, 2016 and ending on December 31,
2016 with respect to HLT Employees and Former Hilton Employees. Such bonus
amounts, if any, shall be paid, following the determination and certification by
the HLT Compensation Committee (or its designee), by a member of the HLT Group
in accordance with the terms and conditions of the applicable Hilton Bonus Plan.

(b) HGV Cash Bonus Plans. Effective as of the Plan Effective Time, HGV shall, or
shall cause another member or members of the HGV Group to, Assume each cash
bonus Plan sponsored or maintained by Vacations as of the Cut-Off Date in
respect of the 2016 fiscal year (the “2016 Assumed HGV Plans”) and all Assets
and Liabilities with respect to bonus amounts earned under the 2016 Assumed HGV
Plans based on the performance of the HGV



--------------------------------------------------------------------------------

 

26

 

Group for the period commencing on January 1, 2016 and ending on December 31,
2016 (“CY 2016”) with respect to HGV Employees and Former HGV Employees, as
determined and certified by the HGV Compensation Committee (or its designee).
Such bonus amounts, if any, shall be paid by a member of the HGV Group in
accordance with the terms and conditions of the applicable 2016 Assumed HGV
Plan.

(c) 2016 PK and HGV Cash Bonuses. Effective as of the Plan Effective Time, each
of PK and HGV shall, or shall cause another member or members of the PK Group
and HGV Group, as applicable, to, Assume all Liabilities associated with bonuses
for CY 2016 under the Hilton Bonus Plans related to PK Employees and HGV
Employees, as applicable. Such bonus amounts, if any, shall be paid, following
the determination and certification by the HLT Compensation Committee (or its
designee), by a member of the PK Group or the HGV Group, as applicable, in
accordance with the terms and conditions of the applicable Hilton Bonus Plan.

12. EQUITY-BASED AWARDS. (a) General. Effective as of the Plan Effective Time,
HLT shall Assume each equity-based incentive plan sponsored or maintained by
Hilton as of the Cut-Off Date that is made available to certain Pre-Existing
Hilton Employees as of the Cut-Off Date, including, without limitation, the HLT
2013 Omnibus Incentive Plan (the “OIP”) and all Assets and Liabilities
associated with such plans related to Former Employees, HLT Employees, PK
Employees and HGV Employees, whether incurred prior to, on or following the Plan
Effective Time. Following the Plan Effective Time, no member of the PK Group or
the HGV Group shall have any Liabilities related to HLT Employees or Former
Employees under such plans. Employees who separate from service with Hilton
prior to the Plan Effective Time and whose awards are subject to continued
vesting under the retirement eligibility provisions of the OIP and the award
agreements thereunder shall be treated as HLT Employees regardless of their
roles with Hilton prior to the Plan Effective Time.

(b) New PK and HGV Plans. (i) Effective not later than the Plan Effective Time,
PK shall have adopted (x) the Park Hotels & Resorts Inc. 2017 Omnibus Incentive
Plan (the “PK OIP”), which shall permit the issuance of equity-based and
cash-based incentive awards denominated in PK Common Stock and (y) the Park
Hotels & Resorts Inc. 2017 Stock Plan for Non-Employee Directors, which shall
permit the issuance of equity-based awards denominated in PK Common Stock (the
“PK Director Plan”). HLT shall cause the PK OIP and the PK Director Plan to both
be approved prior to the Plan Effective Time by HLT, as PK’s sole stockholder.

(ii) Effective not later than the Plan Effective Time, HGV shall have adopted
(x) the Hilton Grand Vacations Inc. 2017 Omnibus Incentive Plan (the “HGV OIP”),
which shall permit the issuance of equity-based and cash-based incentive awards
denominated in HGV Common Stock and (y) the Hilton Grand Vacations Inc. 2017
Stock Plan for Non-Employee Directors, which shall permit the issuance of
equity-based awards denominated in HGV Common Stock (the “HGV Director Plan”).
HLT shall cause the HGV OIP and the HGV Director Plan to both be approved prior
to the Plan Effective Time by HLT, as HGV’s sole stockholder.



--------------------------------------------------------------------------------

 

27

 

(iii) No individual awards (other than as expressly contemplated below) shall be
granted under the PK OIP, the PK Director Plan, the HGV OIP or the HGV Director
Plan until after the Distribution Date with any such awards at the discretion of
the PK Board, the PK Compensation Committee, the HGV Board or the HGV
Compensation Committee, as applicable.

(c) Treatment of Equity-Based Awards. (i) Equity-based awards granted under the
OIP based on HLT Common Stock held by HLT Employees, Former Employees, HLT
non-employee Board members and PK Employees who serve as General Managers at
Hilton-branded PK properties outside of the United States (“PK Non-US GMs”)
shall remain outstanding under the OIP and be adjusted, effective as of the
Distribution Date, in accordance with the terms of the OIP in a manner as
determined by the HLT Compensation Committee, to reflect the impact of the
Distribution, but shall otherwise remain subject to the same general terms and
conditions, including vesting schedule, as the original awards.

(ii) Equity-based awards granted under the OIP based on HLT Common Stock held by
PK Employees (other than PK Non-US GMs) shall be converted, effective as of the
Distribution Date, into awards under the PK OIP with equivalent value based on,
and settled in, PK Common Stock but shall otherwise remain subject to the same
general terms and conditions, including vesting schedule, as the original
awards, except as expressly provided for below.

(iii) Equity-based awards granted under the OIP based on HLT Common Stock held
by HGV Employees shall be converted, effective as of the Distribution Date, into
awards under the HGV OIP with equivalent value based on, and settled in, HGV
Common Stock but shall otherwise remain subject to the same general terms and
conditions, including vesting schedule, as the original awards, except as
expressly provided for below.

(iv) Performance-based awards granted in 2014 under the OIP held by PK Employees
shall be converted, effective as of the Distribution Date, into awards under the
PK OIP with equivalent value based on, and settled in, PK Common Stock but shall
otherwise remain subject to the same general terms and conditions, including
vesting schedule, as the original awards. As soon as practicable following the
determination by the HLT Compensation Committee as to whether and to what extent
the performance conditions have been satisfied with respect to such
performance-based awards, HLT or another member of the HLT Group shall notify PK
or another member of the PK Group of such determination.

(v) Performance-based awards granted in 2014 under the OIP held by HGV Employees
shall be converted, effective as of the Distribution Date, into awards under the
HGV OIP with equivalent value based on, and settled in, HGV Common Stock but
shall otherwise remain subject to the same general terms and conditions,
including vesting schedule, as the original awards. As soon as practicable
following the determination by the HLT Compensation Committee as to whether and
to what extent the performance conditions have been satisfied with respect to
such performance-based awards, HLT or another member of the HLT Group shall
notify HGV or another member of the HGV Group of such determination.



--------------------------------------------------------------------------------

 

28

 

(vi) Performance-based awards granted in 2015 and 2016 under the OIP held by HLT
Employees, PK Employees and HGV Employees shall be converted into time vesting
awards, effective as of the Distribution Date, based on a performance level
determined by the HLT Compensation Committee and, subject to continued
employment, shall vest on the date that the applicable performance period would
have otherwise ended, be settled in shares of HLT Common Stock, PK Common Stock
or HGV Common Stock, as applicable, and otherwise remain subject to the same
general terms and conditions as the original awards.

(d) PK and HGV shall, or shall cause another member or members of the PK Group
or the HGV Group to, Assume all Liabilities related to any cash long-term
incentive awards granted under the OIP by HLT to PK Employees and HGV Employees,
respectively, whether incurred prior to, on or following the Distribution Date.
On and after the Distribution Date, no member of the HLT Group shall have any
Liabilities related thereto.

(e) All of the adjustments and conversions described in this Section 12 shall be
effected in accordance with Sections 424 and 409A of the Code, as applicable.

(f) The Parties shall use commercially reasonable efforts to maintain effective
registration statements with the SEC with respect to the awards described in
this Section 12, to the extent any such registration statement is required by
applicable Law.

13. COLLECTIVE BARGAINING AGREEMENTS. (a) HLT Collective Bargaining Agreements.
HLT or another member or members of the HLT Group shall expressly Assume all
collective bargaining or other labor agreements which relate to the HLT Retained
Business, including, without limitation, those so identified on Schedule 13(a)
(such agreements, the “HLT CBAs”) and associated Liabilities, in each case,
effective as of the Distribution Date. For each such HLT CBA in effect as of the
Distribution Date, HLT or another member or members of the HLT Group, as
applicable, agrees to recognize the union which is a party to each such HLT CBA
as the exclusive collective bargaining representative for the HLT Employees
covered under the terms of each such HLT CBA. PK shall, or shall cause another
member or members of the PK Group to, at the request of HLT, execute all
“Owner’s Letters” and take all other actions necessary for HLT’s and/or PK’s
compliance with any collective bargaining agreement or other labor agreement
identified on Schedule 13(a) or Schedule 13(c).

(b) PK Collective Bargaining Agreements. PK or a member of the PK Group shall
expressly Assume all collective bargaining or other labor agreements so
identified on Schedule 13(b) (such agreements, the “PK CBAs”) and associated
Liabilities, in each case, effective as of the Distribution Date. For each such
PK CBA in effect as of the Distribution Date, PK or another member or members of
the PK Group agrees to recognize the union which is a party to each such PK CBA
as the exclusive collective bargaining representative for the PK Employees
covered under the terms of each such PK CBA.

(c) HGV Collective Bargaining Agreements. HGV or a member of the HGV Group shall
expressly Assume all collective bargaining or other labor agreements so
identified on Schedule 13(c) (such agreements, the “HGV CBAs”) and associated
Liabilities, in each case, effective as of the Distribution Date. For each such
HGV CBA in effect as of the Distribution Date, HGV or another member or members
of the HGV Group agrees to recognize the union



--------------------------------------------------------------------------------

 

29

 

which is a party to each such HGV CBA as the exclusive collective bargaining
representative for the HGV Employees covered under the terms of each such HGV
CBA. HGV shall, or shall cause another member or members of the HGV Group to, at
the request of HLT, execute all “Owner’s Letters” and take all other actions
necessary to HLT’s and/or HGV’s compliance with any collective bargaining
agreement or other labor agreement identified on Schedule 13(a) or Schedule
13(c).

(d) EU Directive. Notwithstanding anything to the contrary in this Section 13,
in countries in which the European Union Acquired Rights Directive applies,
collective bargaining agreements and any other agreements with employee
representatives shall continue to apply after the Distribution Date to the
extent and in the manner provided for by local Law.

14. TRANSITION SERVICES. Each of HLT, PK and HGV and the members of their
respective Groups shall provide such transition services as required by the
Transition Services Agreement.

15. ACCESS TO INFORMATION AND DATA EXCHANGE. (a) Provision of Corporate Records.
(i) Consistent with Section 8.3 of the Distribution Agreement, upon the prior
written request by PK or HGV for specific and identified agreements, documents,
books, records or files including, without limitation, computer files,
microfiche, tape recordings and photographs (collectively, “Records”), relating
to or affecting PK or HGV, as applicable, HLT shall arrange, as soon as
reasonably practicable following the receipt of such request, for the provision
of appropriate copies of such Records (or the originals thereof if the Party
making the request has a reasonable need for such originals) in the possession
of HLT or any of its Subsidiaries.

(ii) After the Distribution Date, upon the prior written request by HLT or PK
for specific and identified Records relating to or affecting HLT or PK, as
applicable, HGV shall arrange, as soon as practicable following the receipt of
such request, for the provision of appropriate copies of such Records (or the
originals thereof if the Party making the request has a need for such originals)
in the possession of HGV or any of its Subsidiaries.

(iii) After the Distribution Date, upon the prior written request by HLT or HGV
for specific and identified Records relating to or affecting HLT or HGV, as
applicable, PK shall arrange, as soon as practicable following the receipt of
such request, for the provision of appropriate copies of such Records (or the
originals thereof if the Party making the request has a need for such originals)
in the possession of PK or any of its Subsidiaries.

(b) Access to Information. (i) From and after the Distribution Date and
consistent with Section 8.3 of the Distribution Agreement, each of HLT, PK and
HGV shall afford to the other and its authorized accountants, counsel and other
designated representatives reasonable access during normal business hours,
subject to the appropriate restrictions for classified, privileged or
confidential information, to the personnel, properties, books and Records of
such Party and its Subsidiaries insofar as such access is reasonably required by
the other Party.



--------------------------------------------------------------------------------

 

30

 

(ii) Without limiting the generality of the foregoing clause (i), except as
otherwise provided by applicable Law, each Party shall furnish, or shall cause
to be furnished to the other Parties, a list of all benefit plan participants
and employee data or information in its possession which is necessary for such
other Parties to maintain and implement any benefit plan or arrangement covered
by this Agreement, or to comply with the provisions of this Agreement, and which
is not otherwise readily available to such other Party.

(c) Reimbursement; Other Matters. (i) Except to the extent otherwise
specifically identified by the Distribution Agreement or any Ancillary
Agreement, a Party providing Records or access to information to the other Party
under this Section 15 shall be entitled to receive from the recipient, upon the
presentation of invoices therefore, payments for such amounts, relating to
supplies, disbursements and other out-of-pocket expenses, as may be reasonably
incurred in providing such Records or access to information.

(ii) The Parties shall comply with those document retention policies, cost
sharing arrangements, expense reimbursement procedures and request procedures as
shall be established and agreed to in writing by their respective authorized
officers on or prior to the Distribution Date in respect of Records and related
matters.

(d) Confidentiality. Each of HLT, PK and HGV shall, or shall cause another
member or members of the HLT Group, the PK Group, and the HGV Group to, not use
or permit the use of (without the prior written consent of the other) and shall
hold, and shall cause its consultants and advisors to hold, in strict
confidence, all information concerning the other Parties in its possession, its
custody or under its control (except to the extent that (A) such information has
been in the public domain through no fault of such Party, (B) such information
has been later lawfully acquired from other sources by such Party, or (C) as may
be required under the USA Patriot Act) to the extent such information (x)
relates to the period up to the Plan Effective Time, (y) relates to the
Distribution Agreement or any Ancillary Agreement or (z) is obtained in the
course of performing services for the other Party pursuant to the Distribution
Agreement or any Ancillary Agreement, and each Party shall not (without the
prior written consent of the other) otherwise release or disclose such
information to any other Person, except such Party’s auditors and attorneys,
unless compelled to disclose such information by judicial or administrative
process or unless such disclosure is required by Law and such Party has used
commercially reasonable efforts to consult with the other affected Party or
Parties prior to such disclosure. To the extent that a Party is compelled by
judicial or administrative process to disclose such information under
circumstances in which any evidentiary privilege would be available, such Party
agrees to assert such privilege in good faith prior to making such disclosure.
Each of the Parties agrees to consult with each relevant other Party in
connection with any such judicial or administrative process, including, without
limitation, in determining whether any privilege is available, and further
agrees to allow each such relevant Party and its counsel to participate in any
hearing or other proceeding (including, without limitation, any appeal of an
initial order to disclose) in respect of such disclosure and assertion of
privilege. Notwithstanding anything to the contrary contained herein, each Party
shall be entitled to use information disclosed pursuant to this Agreement to the
extent reasonably necessary for the administration of its employee benefit plans
in accordance with applicable Law.



--------------------------------------------------------------------------------

 

31

 

(e) Audit Rights with Respect to Information Provided. Each of the Parties and
their duly authorized representatives shall have the right to conduct reasonable
audits with respect to all information provided to it by the other Party. The
Parties shall cooperate to determine the procedures and guidelines for
conducting audits under this Section 15(e), which shall require reasonable
advance notice by the auditing Party. The auditing Party shall have the right to
make copies of any records at its expense, subject to applicable Law.

16. NOTICES; COOPERATION. Notwithstanding anything in this Agreement to the
contrary, all actions contemplated herein with respect to benefit plans which
are to be consummated pursuant to this Agreement shall be subject to such
notices to, and/or approvals by, the Internal Revenue Service (or other
Governmental Entity) as are required or deemed appropriate by such benefit
plan’s sponsor. Each of HLT, PK and HGV agrees to use its commercially
reasonable efforts to cause all such notices and/or approvals to be filed or
obtained, as the case may be, in a timely fashion. Each Party shall reasonably
cooperate with the other Parties with respect to any Governmental Approvals,
employee notices or any other actions reasonably necessary to maintain and
implement the employee benefit arrangements covered by this Agreement.

17. FURTHER ASSURANCES. From time to time, as and when reasonably requested by
any other Party, each Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other Party may reasonably deem
necessary or desirable to effect the purposes of this Agreement and the
transactions contemplated hereunder.

18. INDEMNIFICATION. (a) Indemnification by HLT. Except as otherwise
specifically set forth in this Agreement or in Article VII of the Distribution
Agreement, following the Plan Effective Time, HLT shall, and shall cause the
other members of the HLT Group to, indemnify, defend and hold harmless the
Ownership Indemnitees and the Timeshare Indemnitees from and against any and all
Indemnifiable Losses of the Ownership Indemnitees and the Timeshare Indemnitees,
respectively, arising out of, by reason of or otherwise in connection with (i)
any HLT Plan, (ii) any and all Liabilities relating primarily to, arising
primarily out of or resulting primarily from the operation or conduct of any US
DB Plan, UK DB Plan or Terminated Hilton DB Plan or any individual identified as
an HLT Employee (and any new Employees employed by any member of the HLT Group
after the Distribution Date), and (iii) the breach by HLT of any provision of
this Agreement. In furtherance of the foregoing, HLT and OpCo shall be jointly
and severally liable to any of the Ownership Indemnitees for any and all
Indemnifiable Losses of the Ownership Indemnitees arising out of, by reason of
or otherwise in connection with the foregoing.

(b) Indemnification by PK. Except as otherwise specifically set forth in this
Agreement or in Article VII of the Distribution Agreement, following the Plan
Effective Time, PK shall, and shall cause the other members of the PK Group to,
indemnify, defend and hold harmless the Managing and Franchising Indemnitees and
the Timeshare Indemnitees from and against any and all Indemnifiable Losses of
the Management and Franchising Indemnitees and the Timeshare Indemnitees,
respectively, arising out of, by reason of or otherwise in connection with (i)
any PK Plan, (ii) any and all Liabilities relating primarily to, arising
primarily out of or resulting primarily from the operation or conduct of any
Plan sponsored or maintained by any



--------------------------------------------------------------------------------

 

32

 

member of the PK Group prior to the Distribution Date primarily for the benefit
of PK Employees and Former PK Employees or any individual identified as a PK
Employee (and any new Employees employed by any member of the PK Group after the
Distribution Date), or (iii) the breach by PK of any provision of this
Agreement. In furtherance of the foregoing, any and all payments by PK or any
other members of the PK Group in respect of Indemnifiable Losses of the Managing
and Franchising Indemnitees arising out of, by reason of or otherwise in
connection with the foregoing shall be made directly to OpCo or one of its
Subsidiaries.

(c) Indemnification by HGV. Except as otherwise specifically set forth in this
Agreement or in Article VII of the Distribution Agreement, following the Plan
Effective Time, HGV shall, and shall cause the other members of the HGV Group
to, indemnify, defend and hold harmless the Managing and Franchising Indemnitees
and the Ownership Indemnitees from and against any and all Indemnifiable Losses
of the Managing and Franchising Indemnitees and the Ownership Indemnitees,
respectively, arising out of, by reason of or otherwise in connection with (i)
any HGV Plan, (ii) any and all Liabilities relating primarily to, arising
primarily out of or resulting primarily from the operation or conduct of any
Plan sponsored or maintained by Vacations prior to the Distribution Date or any
individual identified as a HGV Employee (and any new Employees employed by any
member of the HGV Group after the Distribution Date), or (iii) the breach by HGV
of any provision of this Agreement.

(d) Limitations on Indemnification Obligations. (i) The amount that any Party
(an “Indemnifying Party”) is or may be required to pay to any other Person (an
“Indemnitee”) pursuant to paragraphs (a), (b) or (c) of this Section 18, as
applicable, shall be reduced (retroactively or prospectively) by any Insurance
Proceeds or other amounts actually recovered by or on behalf of such Indemnitee
in respect of the related Indemnifiable Loss. If an Indemnitee shall have
received the payment required by this Agreement from an Indemnifying Party in
respect of an Indemnifiable Loss and shall subsequently actually receive
Insurance Proceeds or other amounts in respect of such Indemnifiable Loss, then
such Indemnitee shall pay to such Indemnifying Party a sum equal to the amount
of such Insurance Proceeds or other amounts actually received, up to the
aggregate amount of any payments received from such Indemnifying Party pursuant
to this Agreement in respect of such Indemnifiable Loss.

(ii) An Indemnifying Party shall not be required to indemnify or pay an
Indemnitee pursuant to paragraphs (a), (b) or (c) of this Section 18, as
applicable, for any Indemnifiable Losses relating to or associated with any Plan
of the Indemnifying Party arising out of, by reason of or otherwise in
connection with any act or failure to act on the part of such Indemnitee
(including for this purpose any Subsidiaries, businesses or operations which
become associated with the Indemnitee by virtue of or in connection with the
Distribution) with respect to or in connection with such Plan, including,
without limitation, any such act or failure to act in connection with the
administration by the Indemnitee of such Plan.

(e) Survival of Indemnities. The obligations of HLT, PK and HGV under this
Section 18 shall survive the sale or other Transfer by any of them of any assets
or businesses or the assignment by any of them of any Liabilities, with respect
to any Indemnifiable Loss of the other related to such assets, businesses or
Liabilities.



--------------------------------------------------------------------------------

 

33

 

(f) REIT Status Considerations. The principles of Section 7.9(c) of the
Distribution Agreement shall apply to indemnification payments due under this
Agreement.

19. DISPUTE RESOLUTION.

(a) Negotiation. In the event of a dispute arising out of or in connection with
this Agreement (including its interpretation, performance or validity)
(collectively, “Agreement Disputes”), the general counsels of the relevant
Parties (or such other individuals designated thereby) shall negotiate for a
maximum of 21 days (or a mutually-agreed extension) (such period of days, the
“Negotiation Period”) from the time of receipt by a Party of written notice of
such Agreement Dispute. The relevant Parties shall not assert the defenses of
statute of limitations and laches for any delays arising due to the procedures
in Section 19(a) or Section 19(b).

(b) Mediation. If the Parties have not timely resolved the Agreement Dispute
under Section 19(a), the Parties agree to submit the Agreement Dispute to
mediation no later than 10 days following the end of the Negotiation Period,
with such mediation conducted in accordance with the Mediation Procedure of the
International Institute for Conflict Prevention and Resolution (“CPR”). The
Parties to the Agreement Dispute agree to bear equally the CPR and mediator’s
costs. The Parties agree to participate in good faith in the mediation for a
maximum of 14 days (or a mutually agreed extension). If the Parties have not
timely resolved the Agreement Dispute pursuant to this Section 19(b), either
Party may then bring an action in accordance with Sections 21(r) and 21(s)
herein.

(c ) Confidentiality. All information and communications between the Parties
relating to an Agreement Dispute and/or under the procedures in Sections 19(a)
and 19(b) shall be considered “Confidential Information” for which the
provisions of Section 15(d) herein apply.

(d ) Unless otherwise agreed in writing, the Parties shall continue to perform
under this Agreement during the course of dispute resolution under this
Section 19 with respect to all matters not subject thereto.

20. PAYROLL REPORTING AND TAX WITHHOLDING. (a) Form W-2 Reporting. The Parties
agree to use commercially reasonable efforts to follow the alternate procedure
for United States employment tax withholding as provided in Section 5 of Rev.
Proc. 2004-53, I.R.B. 2004-35.

(b) Garnishments, Tax Levies, Child Support orders and Wage Assignments. With
respect to Employees with garnishments, tax levies, child support orders and
wage assignments in effect with Hilton as of the Cut-Off Date, PK and HGV, as
the successor employers to each such PK Employee and HGV Employee, as
applicable, shall, or shall cause another member of the PK Group or the HGV
Group, as applicable, to honor such payroll deduction authorizations and shall
continue to make payroll deductions and payments to the authorized payee, as
specified by the court or governmental order which was filed with Hilton. HLT
shall, or shall cause another member of the HLT Group to provide each of PK and
HGV with a list of the PK Employees and HGV Employees who have garnishments, tax
levies, child support orders and wage assignments in effect as of the Cut-Off
Date.



--------------------------------------------------------------------------------

 

34

 

(c) Authorization for Payroll Deductions. Unless otherwise prohibited by this
Agreement, another Ancillary Agreement, a Plan document or applicable Law, with
respect to Employees with authorizations for payroll deductions and direct
deposits in effect with Hilton as of the Cut-Off Date, PK and HGV, as the
successor employers, shall, or shall cause another member or members of the PK
Group and the HGV Group, as applicable, to honor such payroll deduction
authorizations relating to each PK Employee and HGV Employee, as applicable, and
shall not require that such PK Employee or HGV Employee, as applicable, submit a
new authorization to the extent that the type of deduction by PK or HGV, as
applicable, does not differ from that made by Hilton.

21. MISCELLANEOUS. (a) Complete Agreement; Construction. This Agreement,
including any schedules hereto and the Distribution Agreement, shall constitute
the entire agreement between the Parties with respect to the subject matter
hereof and shall supersede all previous negotiations, commitments, course of
dealings and writings with respect to such subject matter. In the event and to
the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of the Distribution Agreement, this Agreement shall
control unless specifically stated otherwise in this Agreement. In the event and
to the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of any other Ancillary Agreement, this Agreement
shall control unless specifically stated otherwise in this Agreement.

(b) Data Privacy. The Parties agree that any applicable data privacy Laws and
any other obligations of the HLT Group, PK Group and the HGV Group to maintain
the confidentiality of any employee information or information held by any Plan
in accordance with applicable Law shall govern the disclosure of employee
information among the Parties under this Agreement. The Parties agree to use
commercially reasonable efforts to have in place appropriate technical and
organizational security measures to protect the personal data of the HLT
Employees, PK Employees and HGV Employees.

(c) Ancillary Agreements. Except as expressly set forth herein, this Agreement
is not intended to address, and should not be interpreted to address, the
matters specifically and expressly covered by any other Ancillary Agreement.

(d) Counterparts. This Agreement may be executed in more than one counterpart,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties.

(e) Survival of Agreements. Except as otherwise contemplated by this Agreement,
all covenants and agreements of the Parties contained in this Agreement shall
survive the Plan Effective Time and remain in full force and effect in
accordance with their applicable terms.

(f) Expenses. All out-of-pocket fees and expenses incurred, or to be incurred
and directly related to the transactions contemplated hereby shall be paid as
described in Section 11.5 of the Distribution Agreement.



--------------------------------------------------------------------------------

 

35

 

(g) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be made as described in Section 11.6 of the
Distribution Agreement.

(h) Consents. Any consent required or permitted to be given by any Party to the
other Parties under this Agreement shall be in writing and signed by the Party
giving such consent and shall be effective only against such Party (and its
Group).

(i) Assignment. This Agreement shall not be assignable, in whole or in part,
directly or indirectly, by any Party without the prior written consent of the
other Parties (not to be unreasonably withheld or delayed), and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be void. Notwithstanding the foregoing, this Agreement shall be
assignable in whole in connection with a merger or consolidation or the sale of
all or substantially all the assets of a Party so long as the resulting,
surviving or transferee Business Entity assumes all the obligations of the
relevant Party by operation of Law or pursuant to an agreement in form and
substance reasonably satisfactory to the other Parties. No assignment permitted
by this Section 21(i) shall release the assigning Party from liability for the
full performance of its obligations under this Agreement.

(j) Successors and Assigns. The provisions of this Agreement and the obligations
and rights hereunder shall be binding upon, inure to the benefit of and be
enforceable by (and against) the Parties and their respective successors and
permitted transferees and assigns.

(k) Termination and Amendment. This Agreement may be terminated, amended, or
modified and the Distribution may be amended, modified or abandoned at any time
prior to the Effective Time by and in the sole discretion of HLT without the
approval of PK, HGV or the stockholders of HLT. In the event of such
termination, no Party shall have any Liability of any kind to any other Party or
any other Person. After the Effective Time, this Agreement may not be
terminated, modified or amended except by an agreement in writing signed by HLT,
PK and HGV.

(l) Payment Terms. Except as expressly provided to the contrary in this
Agreement or the Transition Services Agreement, any amount to be paid or
reimbursed by any Party (and/or a member of such Party’s Group), on the one
hand, to any other Party or Parties (and/or a member of such Party’s or Parties’
Group), on the other hand, under this Agreement shall be paid or reimbursed
hereunder within sixty (60) days after presentation of an invoice or a written
demand therefor and setting forth, or accompanied by, reasonable documentation
or other reasonable explanation supporting such amount. Except as expressly
provided to the contrary in this Agreement, any amount not paid when due
pursuant to this Agreement (and any amount billed or otherwise invoiced or
demanded and properly payable that is not paid within sixty (60) days of such
bill, invoice or other demand) shall bear interest at a rate per annum equal to
LIBOR, from time to time in effect, calculated for the actual number of days
elapsed, accrued from the date on which such payment was due up to the date of
the actual receipt of payment. Except as expressly provided to the contrary in
this Agreement, a Party (or any member of a Party’s Group) may direct that any
payment owed such Party (or member of such Party’s Group) hereunder be paid
directly to a member of the same Group.



--------------------------------------------------------------------------------

 

36

 

(m) No Circumvention. The Parties agree not to directly or indirectly take any
actions, act in concert with any Person who takes an action, or cause or allow
any member of any such Party’s Group to take any actions (including the failure
to take a reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to Section 18).

(n) Subsidiaries. Each of the Parties shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party or by any entity that
becomes a Subsidiary of such Party at and after the Plan Effective Time, to the
extent such Subsidiary remains a Subsidiary of the applicable Party.

(o) Third Party Beneficiaries. Except as provided in Section 18 relating to
Indemnitees, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon third parties any remedy, claim, Liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

(p) Title and Headings. Titles and headings to sections herein are inserted for
the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

(q) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without reference to any
choice-of-law or conflict of law principles that would result in the applicable
of Laws of a different jurisdiction.

(r) Consent to Jurisdiction. Each Party irrevocably submits to the exclusive
jurisdiction of (a) the Court of Chancery of the State of Delaware or (b) if
such court does not have subject matter jurisdiction, any other state or federal
court located within the County of New Castle in the State of Delaware, to
resolve any Agreement Dispute that is not resolved pursuant to Sections 19(a) or
19(b). Any judgment of such court may be enforced by any court of competent
jurisdiction. Further, notwithstanding Sections 19(a) or 19(b), either Party may
apply to the above courts set forth in Section 21(r)(a) and 21(r)(b) above for a
temporary restraining order or similar emergency relief during the process set
forth in Sections 19(a) and 19(b). Each of the Parties agrees that service by
U.S. registered mail to such Party’s respective address set forth above shall be
effective service of process for any of the above Actions and irrevocably and
unconditionally waives any objection to the laying of venue of any Action in
accordance with this Section 21(r). Nothing in this Section 21(r) shall limit or
restrict the Parties from agreeing to arbitrate any Agreement Dispute pursuant
to mutually-agreed procedures.

(s) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
INCLUDING ANY AGREEMENT DISPUTE.



--------------------------------------------------------------------------------

 

37

 

(t) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

(u) Force Majeure. No Party (or any Person acting on its behalf) shall have any
Liability for failure to fulfill any obligation (other than a payment
obligation) under this Agreement, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. A Party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event: (i) notify the other applicable Parties of the nature and extent
of any such Force Majeure condition and (ii) use due diligence to remove any
such causes and resume performance under this Agreement as soon as feasible.

(v) Interpretation. The Parties have participated jointly in the negotiation and
drafting of this Agreement. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
Party drafting or causing any instrument to be drafted.

(w) No Duplication; No Double Recovery. Nothing in this Agreement is intended to
confer to or impose upon any Party a duplicative right, entitlement, obligation
or recovery with respect to any matter arising out of the same facts and
circumstances.

(x) No Waiver. No failure to exercise and no delay in exercising, on the part of
any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

(y) No Admission of Liability. The allocation of Assets and Liabilities herein
is solely for the purpose of allocating such Assets and Liabilities among the
HLT Group, the PK Group and the HGV Group and is not intended as an admission of
liability or responsibility for any alleged Liabilities vis-a-vis any third
party, including with respect to the Liabilities of any non-wholly owned
Subsidiary of HLT, PK or HGV.

(z) Effect if Distribution Does Not Occur. If the Distribution does not occur,
then all actions that are, under this Agreement, to be take or occur effective
as of the Distribution, or otherwise in connection with the Distribution, shall
not be taken or occur except to the extent specifically agreed by the Parties.

(aa) Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.



--------------------------------------------------------------------------------

 

38

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

HILTON WORLDWIDE HOLDINGS INC. By:   /s/ W. Steven Standefer Name:   W. Steven
Standefer Title:   Senior Vice President PARK HOTELS & RESORTS INC. By:   /s/
Sean Dell’Orto Name:   Sean Dell’Orto Title:   EVP, CFO, and Treasurer HILTON
GRAND VACATIONS INC. By:   /s/ Mark Wang Name:   Mark Wang Title:  

President and CEO

HILTON DOMESTIC OPERATING COMPANY INC. (solely for purposes of Section 18) By:  
/s/ W. Steven Standefer Name:   W. Steven Standefer Title:   Senior Vice
President



--------------------------------------------------------------------------------

Schedules to the

EMPLOYEE MATTERS AGREEMENT

by and among

HILTON WORLDWIDE HOLDINGS INC.,

PARK HOTELS & RESORTS INC.,

HILTON GRAND VACATIONS INC.,

and

HILTON DOMESTIC OPERATING COMPANY INC.

Dated as of January 2, 2017

 

1



--------------------------------------------------------------------------------

These Schedules have been prepared in connection with the Employee Matters
Agreement, dated as of January 2, 2017 (the “Employee Matters Agreement”), by
and among Hilton Worldwide Holdings Inc., Park Hotels & Resorts Inc., Hilton
Grand Vacations Inc., and Hilton Domestic Operating Company Inc. Defined terms
used herein and not otherwise defined have the respective meanings assigned to
them in the Employee Matters Agreement.

These Schedules shall be construed with and as an integral part of the Employee
Matters Agreement. Nothing in the Schedules constitutes an admission of any
liability or obligation of any member of the HLT Group, PK Group or HGV Group or
any of their respective Affiliates to any third party, nor, with respect to any
third party, an admission against the interests of any member of the HLT Group,
PK Group or HGV Group or any of their respective Affiliates. The inclusion of
any item or liability or category of item or liability on any Schedule is made
solely for purposes of allocating potential liabilities among the Parties and
shall not be deemed as or construed to be an admission that any such liability
exists.

The section and subsection numbers in these Schedules correspond to the section
and subsection numbers in the Employee Matters Agreement. The headings contained
in these Schedules are for convenience of reference only and shall not be deemed
to modify or influence the interpretation of the information contained in these
Schedules or the Employee Matters Agreement.

The inclusion of any information in any Section of the Schedule shall not be
deemed to be an admission or acknowledgment by any of the HLT Group, PK Group or
HGV Group or any of their respective Affiliates or otherwise imply that any such
matter is material to or outside the ordinary course of the business of any of
the HLT Group, PK Group or HGV Group or any of their respective Affiliates.

Matters reflected in these Schedules are not necessarily limited to matters
required by the Employee Matters Agreement to be reflected in the Schedules.
Such additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature. If there is any
inconsistency between a statement in the body of the Employee Matters Agreement
and one in these Schedules, the statement in the body of the Employee Matters
Agreement will control.

The information provided in these Schedules is being provided solely for the
purpose of making the required disclosures under the Employee Matters Agreement.
In disclosing this information, the Parties expressly do not waive any
attorney-client privilege associated with such information or any protection
afforded by the work product doctrine with respect to any of the matters
disclosed or discussed herein.

 

2



--------------------------------------------------------------------------------

SCHEDULE 4(a)(i)

HLT US DEFINED BENEFIT PENSION PLANS

 

1. Hilton Hotels Retirement Plan

 

2. Hilton International Cash Balance Plan

 

3



--------------------------------------------------------------------------------

SCHEDULE 4(b)(i)

HLT NON-US DEFINED BENEFIT PENSION PLANS

 

1. Hilton UK Pension Plan

 

  a. Guarantee, dated May 18, 2015, by Hilton Worldwide Manage Limited for
Hilton UK Trustee Limited as trustee of the Hilton UK Pension

 

  b. Hilton UK Pension Plan Funding Support Plan

 

2. Hilton International Wien GmbH

 

3. Delta Lloyd Life Defined Benefits Plan

 

4. Hilton UK Hotels Limited Unfunded Retirement Benefit Scheme

 

5. Germany GmbH mit Diensteintritt ab dem 01.05.1988

 

6. Germany GmbH mit Diensteintritt bis zum 30.04.1988

 

7. Hilton International Plan (Hilton International Retirement Plan section)

 

8. Hilton Hotels Egypt End of Service Plan for General Managers and Senior
Regional Specialists—Egypt

 

9. Hilton Hotels in Egypt End of Service Plan (for non-Senior Managers)

 

10. Conrad Cairo End of Service Plan

 

11. Bituah Pensioni

 

12. Japan Defined Benefit Plan

 

13. Stichting Pension Fund (the A Plan)

 

14. Statutory Old Age and Collectively Bargained Pension Benefits

 

15. Trinidad Hilton Limited Pension Fund

 

16. Hilton Trinidad Plan (unionized)

 

17. Switzerland Defined Benefit Plan

 

4



--------------------------------------------------------------------------------

SCHEDULE 4(b)(ii)(A)

PK NON-US DEFINED BENEFIT PENSION PLANS

 

1. Stichting Pension Fund (the A Plan)

 

5



--------------------------------------------------------------------------------

SCHEDULE 4(b)(iii)(A)

HGV NON-US DEFINED BENEFIT PENSION PLANS

 

1. Japan Social Pension Insurance

 

6



--------------------------------------------------------------------------------

SCHEDULE 5(a)(i)

HLT US DEFINED CONTRIBUTION PENSION PLANS

 

1. Hilton 401(k) Plan

 

2. Hilton Resorts 401(k) Plan

 

3. Hilton Puerto Rico Retirement Savings Plan

 

7



--------------------------------------------------------------------------------

SCHEDULE 5(b)(i)

HLT NON-US DEFINED CONTRIBUTION PENSION PLANS

 

1. Hilton Worldwide UK Retirement Plan

 

2. UK Auto-Enrollment Plan

 

3. Alexander Forbes Retirement Fund

 

4. Stichting Pension Fund (B, C and Nettopensioen Plans)

 

5. HOGARENTE through the Hotel and Restaurant Association

 

6. Pensioenfond Horeca & Catering

 

7. DEBEKA/MIKU (for non-Nuremburg employees)

 

8. Personal Retirement Savings Accounts

 

9. Hilton International Plan (Hilton Retirement Capital Plan section)

 

10. Hilton Worldwide International Retirement Plan

 

11. Group Registered Retirement Savings Plan

 

12. Conrad International Retirement Plan

 

13. Bituah Pensioni

 

14. Hilton Nairobi Ltd. Staff Pension Scheme (and Trust)

 

15. Hilton Addis Ababa Provident Fund

 

16. Australasia – Hilton Australia Retirement Plan (HARP)

 

17. Zurich Hilton Ireland Management Pension Plan 60515438

 

18. Delta Lloyd Defined Contribution Plan

 

19. Japan Defined Contribution Plan

 

8



--------------------------------------------------------------------------------

SCHEDULE 5(b)(ii)(B)

PK ASSUMED AND NEW NON-US DEFINED CONTRIBUTION PENSION PLANS

 

1. Alexander Forbes Retirement Fund

 

2. Personal Retirement Savings Accounts

 

3. Stichting Pension Fund (B and Nettopensioen Plans)

 

4. Debeka Lebensversicherung AG-Debeka

 

5. HOGARENTE through the Hotel and Restaurant Association

 

6. Pensioenfond Horeca & Catering

 

9



--------------------------------------------------------------------------------

SCHEDULE 5(b)(iii)(A)

HGV ASSUMED AND NEW NON-US DEFINED CONTRIBUTION PENSION PLANS

 

1. Japan Defined Contribution Retirement Plan

 

10



--------------------------------------------------------------------------------

SCHEDULE 6(a)

HLT US NON-QUALIFIED DEFERRED COMPENSATION PLANS

 

1. Hilton Hotels Executive Deferred Compensation Plan (pre-2005)

 

2. Hilton Supplemental Executive Retirement Plan

 

3. Hilton Hotels Retirement Benefit Replacement Plan

 

4. Promus Hotel Corporation Executive Deferred Compensation Plan

 

5. Promus Hotel Capital Accumulation Plan for Executives

 

6. Promus Hotel Corporation Deferred Compensation Plan

 

7. Hilton International Co. Deferred Compensation Plan 2005 for Management
Employees in US and Puerto Rico

 

8. Hilton 2005 Executive Deferred Compensation Plan

 

9. Deferred Compensation Trust Between Hilton Domestic Operating Company Inc.
and Wells Fargo Bank, N.A.

 

10. Various Individual Arrangements

 

11



--------------------------------------------------------------------------------

SCHEDULE 7(a)(i)

HLT US HEALTH & WELFARE PLANS

 

1. Hilton Health & Welfare Plan

 

2. Salary Continuation Plan (SALCO)

 

3. Voluntary Insurance Benefits

 

4. Commuter Benefits

 

5. Paid Maternity Leave Program

 

6. Paid Parental Leave Program

 

7. Educational Assistance Program

 

8. Retiree Health Access Plan

 

9. Washington Hilton Medical Plan

 

10. Embassy Suites Washington, D.C. Convention Center Medical Plan

 

11. Hilton-McLean Welfare Benefits Plan

 

12. DoubleTree-Crystal City Welfare Benefits Plan

 

13. Capital Hilton Medical Plan

 

14. Hilton Worldwide, Inc. Texas Occupational Injury Benefit Plan

 

12



--------------------------------------------------------------------------------

SCHEDULE 7(b)(i)(A)

HLT NON-US HEALTH AND WELFARE PLANS

 

1. UK Group Medical Insurance

 

2. UK Voluntary Dental Coverage

 

3. UK Employee Assistance Program

 

4. UK Long-Term Disability Insurance

 

5. UK Life Insurance

 

6. UK Business Travel Insurance

 

7. Hilton Hotels Ireland Ltd. Life Assurance Plan

 

8. Long-Term Disability Insurance

 

9. UK Cash Medical Plan Insurance

 

10. Group Term Life, Total Permanent Disability Insurance

 

11. Group Personal Accident Insurance Plan

 

12. Group Hospitalization, Major Medical Insurance, Outpatient, Dental Plans

 

13. Hilton International Retiree Medical Plan and Trust

 

13



--------------------------------------------------------------------------------

SCHEDULE 7(b)(ii)(A)

PK CONTINUED PARTICIPATION NON-US HEALTH AND WELFARE PLANS

 

1. UK Group Medical Insurance

 

2. UK Voluntary Dental Coverage

 

3. UK Employee Assistance Program

 

4. UK Long-Term Disability Insurance

 

5. UK Cash Medical Plan Insurance

 

14



--------------------------------------------------------------------------------

SCHEDULE 7(b)(ii)(B)

PK NEW NON-US HEALTH AND WELFARE PLANS

 

1. Discovery Health Medical Scheme (and associated Medical Savings Accounts)

 

2. Life Insurance

 

3. Disability Income Benefit

 

4. Seguro Saude Empresarial

 

5. Seguro de Vida Em Grupo

 

6. Seguro Coletivo Empresarial de Assistencia a Saude Na Segmentacao
Odontologico

 

7. Long-Term Disability Insurance

 

8. UK Life Insurance

 

9. Conrad Dublin Life Assurance Plan

 

15



--------------------------------------------------------------------------------

SCHEDULE 7(b)(iii)(A)

HGV CONTINUED PARTICIPATION NON-US HEALTH AND WELFARE PLANS

 

1. UK Group Medical Insurance

 

2. UK Voluntary Dental Coverage

 

3. UK Employee Assistance Program

 

4. UK Long-Term Disability Insurance

 

5. UK Cash Medical Plan Insurance

 

6. Singapore Group Term Life, Total Permanent Disability Insurance

 

7. Singapore Group Personal Accident Insurance Plan

 

8. Singapore Group Hospitalization, Major Medical Insurance, Outpatient, Dental
Plans

 

16



--------------------------------------------------------------------------------

SCHEDULE 8(a)(i)

HLT US SEVERANCE PLANS

 

1. Hilton Worldwide Holdings, Inc. 2013 Executive Severance Plan

 

2. Hilton Worldwide Holdings, Inc. Severance Plan for General Managers,
Directors, Senior Directors and Vice Presidents

 

3. Hilton Worldwide Holdings, Inc. Severance Plan for Non-Exempt and Certain
Exempt Employees

 

4. Agreement dated April 2015, by and between, the Waldorf=Astoria Hotel and the
New York Hotel and Motel Trades Council, AFL-CIO

 

5. Side Letter to the Agreement dated April 2015, by and between, the
Waldorf=Astoria Hotel and the New York Hotel and Motel Trades Council, AFL-CIO

 

17



--------------------------------------------------------------------------------

SCHEDULE 13(a)

HLT COLLECTIVE BARGAINING AGREEMENTS

 

1. Collective Bargaining Agreement by and between Unite Here, Local 7 &
International Union of Operating Engineers, AFL-CIO, Local 37 and Hilton
Management, LLC d/b/a Hilton Baltimore (February 1, 2012 – March 31, 2019)

 

2. Collective Bargaining Agreement between Doubletree by Hilton San Jose and
UNITE HERE! Local 19 International Union (July 1, 2011 – November 30, 2017)

 

3. Collective Bargaining Agreement between Hilton Rosemont and Unite Here Local
450 (Effective November 1, 2015 – October 31, 2020)

 

4. Agreement between Waldorf-Astoria Management, LLC, as Operator of the Arizona
Biltmore and The International Union of Operating Engineers Local No, 428,
AFL-CIO (Term: March 16. 2016 – March 16, 2019)

 

5. Collective Bargaining Agreement between Hotel Association of New York City,
Inc. and New York Hotel and Motel Trades Council, AFL-CIO (extended by
memorandum of agreement through June 30, 2026)

 

6. Plaza Collective Bargaining Agreement between UNITE HERE Local 610 and Hilton
Worldwide International Puerto Rico, LLC d/b/a Condado Plaza Hilton (2016-2018)

 

7. Unite HERE Local 610 and Hilton International Manage LLC d/b/a Caribe Hilton
Hotel Memorandum of Agreement 2016-2018

 

8. Collective Bargaining Agreement between Hilton Minneapolis and Miscellaneous
Driver, Helper and Warehouseman’s Union Local 638 Affiliated with the
International Brotherhood of Teamsters May 1, 2016 – April 30, 2021

 

9. Collective Agreement between MH HOTELS (Meadowvale Hotel & Conference Centre)
Ltd. doing business as the Hilton Mississauga Meadowvale, the “Employer” and
United Food & Commercial Workers International Union, Local 333 (May 6, 2016 –
May 5, 2020)

 

10. Contract between Oakland Airport Hilton and Freight Checkers, Clerical
Employees & Helpers; Union Local No. 856 International Brotherhood of Teamsters
(June 1, 2013 – May 31, 2016)1

 

11. Agreement between Painting and Decorating Contractors Association, Chicago
Council and Painters District Council No. 14 of the International Union of
Painters and Allied Trades (of Chicago, Cook, Lake, Will and Grundy Counties,
Illinois) (subject to automatic annual extensions)

 

12. Agreement between Hilton Worldwide, Inc. (HWI) as Agent for Oasis West
Realty, LLC a Delaware Limited Liability Company d/b/a The Beverly Hilton and
International Union of Operating Engineers Local No. 501, AFL-CIO and Painters &
Allied Trades District Council No. 36 (August 1, 2013 – July 31, 2016)1

 

13. Convention Collective de Travail Entre Innvest REIT; Royal Bank Plaza, South
Tower, 200, Bay Street, suite 3205; P.O. Box 126, Toronto (Ontario) M5J 2S1
Etablissement Vise: Hilton Quebec; 1100, boulevard Rene-Levesque Est; C.P. 157,
succ. Haute-Ville; Quebec (Quebec) G1R 4P3 Ci-apres appelee: L’EMPLOYEUR ET
Syndicat Des Travailleuses Et Travailleurs de Hilton Quebec (CSN); 155,
boulevard Charest Est, bureau 400 Quebec (Quebec) G1K 3G6; Ci-apres appele: LE
SYNDICAT (2016-2020)

 

1  Expired and negotiations are underway for a new agreement.

 

18



--------------------------------------------------------------------------------

14. Collective Bargaining Agreement by and between Hilton Waikoloa Village and
I.L.W.U Local 142 (October 1, 2016 – September 30, 2020)

 

15. Agreement between Hilton Worldwide, Inc. d/b/a Hilton Chicago and Chicago
and Midwest Regional Joint Board, An Affiliate Workers United/S.E.I.U.
(Effective: November 16, 2013 – November 15, 2019)

 

16. Agreement between Hilton Worldwide, Inc. d/b/a Palmer House Chicago and
Chicago and Midwest Regional Joint Board, An Affiliate Workers United/S.E.I.U.
(Effective: November 16, 2013 – November 15, 2019)

 

17. Agreement between Hilton Worldwide, Inc. d/b/a The Drake and Chicago and
Midwest Regional Joint Board, An Affiliate Workers United/S.E.I.U. (Effective:
November 16, 2013 – November 15, 2019)

 

18. Agreement between Teamsters Local Union No. 727 and Hilton O’Hare (January
1, 2012 – December 31, 2016)

 

19. Collective Bargaining Agreement by and between Interstate Management
Company, LLC as Agent for BVP Tenant LLC d/b/a Buena Vista Palace and UNITE HERE
Local 737 (extended by memorandum of agreement through December 31, 2016) and
Assumption Agreement: Entered into by and between Hilton Management, LLC as
agent for BVP Tenant, LLC d/b/a Buena Vista Palace

 

20. The Beverly Hilton and General Teamsters, Airline, Aerospace and Allied
Employees, Warehousemen, Drivers, Construction, Rock and Sand, Local 986 (May 1,
2014 – April 30, 2017)

 

21. Agreement between UNITE HERE, Local #8 and Doubletree Management, LLC as
Operator of Doubletree Hotel, Seattle Airport 18740 International Boulevard,
Seattle, WA 98188 (206) 246-8600 (Effective June 1, 2014 – May 31, 2017)

 

22. Agreement between Unite Here, Local #8 and Doubletree Management, LLC as
Operator of Hilton Seattle Airport 18740 International Boulevard, Seattle, WA
98188 (206) 246-8600 (Effective June 1, 2014 – May 31, 2017)

 

23. Agreement between Plumbing Contractors Association of Chicago and Cook
County and Chicago Journeymen Plumbers’ Local Union 130, U.A. (subject to
automatic annual extensions)

 

24. Collective Bargaining Agreement by and between Hilton Worldwide, Inc.
(Hilton Washington Hotel) and The Metropolitan Regional Council of Carpenters
(June 1, 2014 – May 31, 2017)

 

25. Agreement between Hilton Chicago and The United Steelworkers AFL-CIO-CLC on
behalf of Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag
and Bunting USW Decorators Union, Local Union No. 17U (July 1, 2012 – June 30,
2017)

 

26. Agreement between Palmer House and The United Steelworkers AFL-CIO-CLC on
behalf of Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag
and Bunting USW Decorators Union, Local Union No. 17U (July 1, 2012 – June 30,
2018)

 

27. Agreement between The Drake Hotel and The United Steelworkers AFL-CIO-CLC on
behalf of Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag
and Bunting USW Decorators Union, Local Union No. 17U (July 1, 2012 – June 30,
2019)

 

28. Contract and Agreement Between the Hilton Hotel, Vancouver, Washington and
Unite Here Local 8 Affiliated with Unite Here International Union (July 1, 2014
– June 30, 2017)

 

29. Collective Agreement between The Westin Diplomat Resort and Spa and UNITE
HERE Local 355 (July 1, 2013 – June 30, 2017)

 

19



--------------------------------------------------------------------------------

30. Collective Bargaining Agreement between Painters and Allied Trades District
Council 16 & Hilton San Francisco Union Square (August 1, 2012 – July 31, 2017)

 

31. Contract and Agreement between Hilton Management LLC and Unite Here Local 8
Affiliated with Unite Here International Union, AFL-CIO/CLC (August 1, 2014 –
July 31, 2017)

 

32. Agreement between Unite Here, Local 1 and Waldorf-Astoria Management, LLC as
Operator of the Waldorf-Astoria Chicago (September 1, 2013 – August 31, 2017)

 

33. International Union of Operating Engineers Local 68-68A – 68B, AFL-CIO and
Hilton Management , LLC d/b/a Hilton Newark Airport Hotel (May 1, 2016 –
April 30, 2020)

 

34. Agreement by and between Hilton Management, LLC operators of the Washington
Hilton and UNITE HERE Local 25 (October 16, 2010 – October 15, 2017)

 

35. Agreement by and between Hilton Management, LLC operators of the Capital
Hilton and UNITE HERE Local 25 (October 16, 2010 – October 15, 2017)

 

36. Agreement by and between Embassy Suites Management Company, LLC operators of
the Embassy Suites Washington D.C., Convention Center and UNITE HERE Local 25
(October 16, 2010 – October 15, 2017)

 

37. Collective Bargaining Agreement by and between Hilton Oakland Airport and
the International Union of Operating Engineers, Stationary Engineers, Local 39
(November 16, 2014 – November 15, 2017)

 

38. Agreement between Hilton San Diego Bayfront and UNITE HERE Local 30
(February 1, 2014 – November 28, 2016)2

 

39. Collective Bargaining Agreement by and between Doubletree by Hilton Hotel
San Jose and the International Union of Operating Engineers, Stationary
Engineers, Local 39 (December 1, 2014 – November 30, 2017)

 

40. Agreement between Hilton Atlanta and Service Employees International
Union/National Association of Government Employees, Local #679 (December 23,
2012 – December 22, 2017)

 

41. Clerical Agreement between Teamsters Local Union No. 856, I.B.T. and Hilton
San Francisco Union Square (January 1, 2013 – December 31, 2017)

 

42. Collective Agreement Between Hilton Saint John and National Automobile,
Aerospace, Transportation and General Workers Union of Canada (Unifor – Canada),
Local 2002 (2014 – 2017)

 

43. Agreement between Hilton Chicago & Towers International Brotherhood of
Electrical Workers, Local Union No. 134 AFL-CIO (July 1, 2015 – June 30, 2019)

 

44. Agreement between Palmer House of Chicago, Illinois and International
Brotherhood of Electrical Workers, Local Union No. 134 AFL-CIO (July 1, 2015 –
June 30, 2019)

 

45. Agreement between Drake Hotel of Chicago, Illinois and International
Brotherhood of Electrical Workers, Local Union No. 134 AFL-CIO (July 1, 2015 –
June 30, 2019)

 

46. Agreement between Hilton Chicago O’Hare Airport of Chicago, Illinois and
International Brotherhood of Electrical Workers, Local Union No. 134 AFL-CIO
(July 1, 2015 – June 30, 2019)

 

47. Clerical Agreement between Parc 55 A Hilton Hotel and Teamsters Union Local
No. 856, International Brotherhood of Teamsters (January 1, 2013 – December 31,
2017)

 

2  Expired and negotiations are underway for a new agreement.

 

20



--------------------------------------------------------------------------------

48. Collective Agreement as of the 1st day of February, 2006 between Hilton
Toronto Airport (hereinafter referred to as the “Employer” ) and UNITE HERE
Local 75 UNITE HERE Ontario Council (hereinafter referred to as the “Union”)
(extended through January 31, 2019 per National Agreement Memorandum of
Agreement)

 

49. Collective Agreement between Hilton Toronto and UNITE HERE Local 75
(extended through January 31, 2019 per National Agreement Memorandum of
Agreement)

 

50. Agreement between UNITE HERE Local 26 and Hilton Management, LLC as operator
of the Hilton Boston Logan Airport (March 1, 2013 – February 28, 2018)

 

51. Agreement between The Hilton Oakland Airport and District Council 16;
Painters and Drywall Finishers Local Union #3 (April 1, 2013 – March 31, 2018)

 

52. Collective Bargaining Agreement by and between 90210 Grand Wailea Management
Company, LLC d/b/a Grand Wailea Resort Hotel & Spa and ILWU, Local 142 (April 1,
2013 – March 31, 2018) (for hotel and restaurant employees)

 

53. Collective Bargaining Agreement by and between 90210 Grand Wailea Management
Company, LLC d/b/a Grand Wailea Resort Hotel & Spa and ILWU, Local 142 (January
1, 2015 – December 31, 2018) (for retail employees)

 

54. Collective Bargaining Agreement by and between UNITE HERE! Local 5 and
Hilton Management, LLC d/b/a Hilton Hawaiian Village Waikiki Beach Resort (July
1, 2013 – June 30, 2018)

 

55. Bargaining Agreement by and between the Journeymen Plasters’ P&B Society
Local No. 5 and the Midwest Ceiling Contractors Association (expires June 30,
2018)

 

56. Agreement between HLT CA Hilton LLC d/b/a Hilton Oakland Airport and Hotel
Employees and Restaurant Employees Local #2850 (July 7, 2013 – July 6, 2018)

 

57. Collective Bargaining Agreement by and between the International Union of
Operating Engineers, Stationary Engineers, Local 39 and the San Francisco Hilton
(July 16, 2013 – July 15, 2018)

 

58. Collective Bargaining Agreement by and between the International Union of
Operating Engineers, Stationary Engineers, Local 39 and the Parc 55 Wyndham
Union Square Hotel (August 1, 2013 – July 31, 2018)

 

59. Collective Bargaining Agreement between The Hotels and Unite Here, Local 2
(extended through August 14, 2018 by Memorandum of Agreement Concerning
Modifications to Collective Bargaining Agreement)

 

60. Collective Bargaining Agreement between The Hotels and Hotel Employees and
Restaurant Employees Union, Local 2 (extended through August 14, 2018 by
Memorandum of Agreement Concerning Modifications to Collective Bargaining
Agreement)

 

61. Agreement between Chicago Joint Executive Board of the UNITE HERE Local 1
and UNITE HERE Local 450 and Hilton Management, LLC d/b/a Hilton Chicago
(September 1, 2013 – August 31, 2018)

 

62. Agreement between Chicago Joint Executive Board of the UNITE HERE Local 1
and UNITE HERE Local 450 and HLT PALMER d/b/a Palmer House (September 1, 2013 –
August 31, 2018)

 

63. Agreement between Chicago Joint Executive Board of the UNITE HERE Local 1
and UNITE HERE Local 450 and HLT DRAKE d/b/a The Drake (September 1, 2013 –
August 31, 2018)

 

21



--------------------------------------------------------------------------------

64. Agreement between Chicago Joint Executive Board of the UNITE HERE Local 1
and UNITE HERE Local 450 and Hilton Management, LLC d/b/a Hilton Chicago O’Hare
Airport (September 1, 2013 – August 31, 2018)

 

65. Collective Bargaining Agreement by and between Hilton Management, LLC The
Employer at the Hilton Washington and Painters and Allied Trades District
Council No. 51, of the International Union of Painters and Allied Trade, AFL-CIO
(September 1, 2014 – August 31, 2018)

 

66. Collective Bargaining Agreement by and between Hilton Management, LLC The
Employer at the Capital Hilton Hotel and Painters and Allied Trades District
Council No. 51, of the International Union of Painters and Allied Trade, AFL-CIO
(September 1, 2014 – August 31, 2018)

 

67. Collective Bargaining Agreement by and between Embassy Suites Management,
LLC Employer at 1000 K, LLC d/b/a Embassy Suites DC Convention Center and
Painters and Allied Trades District Council No. 51, of the International Union
of Painters and Allied Trade, AFL-CIO (September 1, 2014 – August 31, 2018)

 

68. Maintenance Agreement by and between Local 26, International Brotherhood of
Electrical Workers and the Washington Hilton Hotel (September 1, 2015 –
August 31, 2018)

 

69. Agreement between HLT Conrad Domestic, LLC d/b/a Hilton San Diego Bayfront
and International Union of Operating Engineers Local 501, AFL-CIO (September 1,
2015 – August 31, 2018)

 

70. Agreement between Hilton Worldwide, Inc. d/b/a Hilton Chicago and Chicago
and Midwest Regional Joint Board, an affiliate Workers United/S.E.I.U. (November
16, 2013 – November 15, 2016)3

 

71. Agreement between Hilton Illinois Corp d/b/a Palmer House Hilton and Chicago
and Midwest Regional Joint Board, an affiliate Workers United/S.E.I.U. (November
16, 2013 – November 15, 2016)3

 

72. Agreement between Vista International Ill, Inc. d/b/a The Drake Hotel and
Chicago and Midwest Regional Joint Board, an affiliate Workers United/S.E.I.U.
(November 16, 2013 – November 15, 2016)3

 

73. Collective Bargaining Agreement Hilton Worldwide, Inc. d/b/a The Crystal
City Embassy Suites and Unite Here Local 25 (October 16, 2010 – October 15,
2017)

 

74. Collective Bargaining Agreement DT Management, LLC d/b/a Doubletree Hotel
Crystal City and Unite Here Local 25 (October 16, 2010 – October 15, 2017)

 

75. Collective Bargaining Agreement Hilton Worldwide, Inc. d/b/a The Hilton
McLean and Unite Here Local 25 (October 16, 2010 – October 15, 2017)

 

76. Agreement between Unite Here Local 26 and Doubletree Management, LLC, as
operator of the Doubletree Suits by Hilton Hotel Boston – Cambridge (November 1,
2015 – February 28, 2018)

 

77. Collective Bargaining Agreement between International Union of Operating
Engineers, Local 99 99A, AFL CIO and Embassy Suites Management, LLC as agent for
Ashford TRS Crystal City, LLC d/b/a Embassy Suites Crystal City (November 1,
2014 – October 31, 2018)

 

78. Collective Bargaining Agreement between IUOE, Local 99 and Hilton
Management, LLC as agent for Hilton McLean, LLC d/b/a Hilton McLean (November 1,
2014 – October 31, 2018)

 

79. Collective Bargaining Agreement by and between Hilton Management LLC for The
Capital Hilton Hotel and Local 99-99A, International Union of Operating
Engineers, affiliated with the Greater Washington Central Labor Council, AFL-CIO
and the Maryland State and District of Columbia AFL-CIO (November 1, 2014 –
October 31, 2018)

 

3  Expired and negotiations are underway for a new agreement.

 

22



--------------------------------------------------------------------------------

80. Collective Bargaining Agreement by and between Hilton Management LLC for
Washington Hilton Hotel & Towers and Local 99-99A, International Union of
Operating Engineers, affiliated with the Greater Washington Central Labor
Council, AFL-CIO and the Maryland State and District of Columbia AFL-CIO
(November 1, 2014 – October 31, 2018)

 

81. Agreement between Hilton Management, LLC as operator of The Hilton Anaheim
Hotel and UNITE HERE! Local 11 (May 16, 2013 – May 15, 2018)

 

82. Collective Bargaining Agreement between Hilton Boston Logan Airport Hotel
and Firemen and Oilers Local 3, S.E.I.U. (December 1, 2015 – November 30, 2018)

 

83. Agreement between Hilton Management LLC and International Union of Operating
Engineers Local Union No, 701 (January 1, 2016 – December 31, 2018)

 

84. Collective Bargaining Agreement between Hilton Minneapolis and Unite Here
Local 17 AFL-CIO (May 1, 2014 – April 30, 2019)

 

85. Collective Bargaining Agreement between Irvine Hilton and Unite Here Local
11 (June 1, 2014 – May 31, 2019)

 

86. Collective Bargaining Agreement between Unite Here International Union Local
631 and Hilton Management LLC (September 1, 2014 – October 1, 2019)

 

87. Agreement between Hampton Inn – Milford and Local 371 United Food &
Commercial Workers Union Westport, Connecticut (September 11, 2015 –
September 10, 2019)

 

88. Collective Bargaining Agreement between International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO and Hilton Worldwide (October 1, 2015 –
September 30, 2019)

 

89. Collective Bargaining Agreement between United Association of Journeymen &
Apprentices of the Plumbing and Pipefitting Industry of the United State and
Canada or Broward County, Florida and Starwood Hotels & Resorts Worldwide, Inc.
d/b/a Westin Diplomat Resort & Spa (assumed by Hilton Worldwide, Inc. December
2014) (January 21, 2014 – January 20, 2020)

 

90. Hilton Americas-Houston Labor Agreement with Unite Here International Union
Local 23, AFL-CIO, CLC and The International Union of Operating Engineers Local
564 (The Engineers) AFL-CIO (July 1, 2015 – June 30, 2020)

 

91. Chicago Regional Council of Carpenters United Brotherhood of Carpenters and
Joiners of America Commercial Area Agreement Cook, Lake and DuPage Counties, in
Illinois (June 1, 2014 – May 31, 2019)

 

92. Collective Bargaining Agreement by and between Hilton Chicago & Towers and
International Union of Operating Engineers of Chicago, Illinois and Vicinity
Local No. 399 (July 1, 2015 – June 30, 2019)

 

93. Collective Bargaining Agreement by and between Palmer House and
International Union of Operating Engineers of Chicago, Illinois and Vicinity
Local No. 399 (July 1, 2015 – June 30, 2019)

 

94. Collective Bargaining Agreement by and between Drake Hotel and International
Union of Operating Engineers of Chicago, Illinois and Vicinity Local No. 399
(July 1, 2015 – June 30, 2019)

 

95. Collective Bargaining Agreement by and between Hilton Chicago O’Hare Airport
and International Union of Operating Engineers of Chicago, Illinois and Vicinity
Local No. 399 (July 1, 2015 – June 30, 2019)

 

23



--------------------------------------------------------------------------------

96. Collective Bargaining Agreement by and between Embassy Suites-Chicago
Downtown Lakefront and International Union of Operating Engineers of Chicago,
Illinois and Vicinity Local No. 399 (July 1, 2015 – June 30, 2019)

 

97. Collective Bargaining Agreement by and between Waldorf-Astoria Management,
LLC and International Union of Operating Engineers of Chicago, Illinois and
Vicinity Local No. 399 (July 1, 2015 – June 30, 2019).

 

98. Collective Bargaining Agreement by and between Conrad Chicago and
International Union of Operating Engineers of Chicago, Illinois and Vicinity
Local No. 399 (July 1, 2015 – June 30, 2019).

 

99. Collective Bargaining Agreement between International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO and Embassy Suites Management LLC d/b/a
Embassy Suites Parsippany (December 1, 2015 – November 30, 2019)

 

100. Collective Bargaining Agreement between International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO and Embassy Suites Management LLC d/b/a
Embassy Suites Secaucus (December 1, 2015 – November 30, 2019)

 

101. Agreement between Greater Regional Bargaining Group Hotels and Hotel
Association of New York City, Inc. (party to agreement via property riders
below) (April 1, 2013 – March 31, 2018)

 

102. Agreement between Hilton Management, LLC, doing business as the Hilton
Westchester, its owner(s)’, and operator(s) and manager(s) on their own behalf
and on behalf of any affiliated or related entity and their respective
successors or assigns and the New York Hotel and Motel Trades Council, ALF-CIO
(Rider) (December 1, 2015 – March 31, 2018)

 

103. Agreement by and among Hilton Short Hills Hotel, its current and future
owner(s)’, operator(s) and manager(s) on their own behalf and on behalf of any
of their respective affiliated or related entity, as well as their successors or
assigns and the New York Hotel and Motel Trades Council, ALF-CIO (Rider)
(January 1, 2015 – March 31, 2018)

 

104. Agreement by and among Embassy Suites Parsippany, its current and future
owner(s)’, operator(s) and manager(s) on their own behalf and on behalf of any
of their respective affiliated or related entity, as well as their successors or
assigns and the New York Hotel and Motel Trades Council, ALF-CIO (Rider)
(September 17, 2015 – March 31, 2018)

 

105. Agreement by and among Embassy Suites Secaucus-Meadowlands, its current and
future owner(s)’, operator(s) and manager(s) on their own behalf and on behalf
of any of their respective affiliated or related entity, as well as their
successors or assigns and the New York Hotel and Motel Trades Council, ALF-CIO
(Rider) (August 18, 2015 – March 31, 2018)

 

24



--------------------------------------------------------------------------------

SCHEDULE 13(b)

PK COLLECTIVE BARGAINING AGREEMENTS

 

1. Agreement between Tex Holding, Inc. DBA Meritex and Chicago and Midwest
Regional Joint Board, an Affiliate of Workers United/SEIU (Effective Duration:
January 1, 2015 – December 31, 2016)4

 

2. Collective Bargaining Agreement by and between Meritex Laundry Portage
Meritex and International Union of Operating Engineers of Chicago, Illinois and
Vicinity Local No. 399 June 1, 2012 – May, 31 2017

 

3. Labor Agreement between Meritex LLC and Laundry, Distribution & Food Service
Joint Board, Workers United, Affiliated with the SEIU (September 2, 2014 –
September 1, 2017)

 

4. Collective Bargaining Agreement between International Union of Operating
Engineers Local 68-68A-68B, AFL-CIO and Meritex, LLC (October 1, 2013 –
September 30, 2018)

 

 

4  Negotiations expected to commence prior to expiration.

 

25



--------------------------------------------------------------------------------

SCHEDULE 13(c)

HGV COLLECTIVE BARGAINING AGREEMENTS

 

1. Collective Bargaining Agreement between Hilton Grand Vacations Company, LLC
d/b/a Hilton Grand Vacations Club at the Las Vegas Hilton and International
Union of Operating Engineers, Local 501, AFL-CIO July 1, 2011 – June 30, 20145

 

2. Collective Bargaining Agreement between Hilton Grand Vacations Company, LLC A
Delaware Limited Liability Company and Local Joint Executive Board of Las Vegas
(for Elara) (expires 2018)

 

3. Collective Bargaining Agreement between Hilton Grand Vacations Company, LLC A
Delaware Limited Liability Company and Local Joint Executive Board of Las Vegas
(for Boulevard/Karen/Flamingo) (expires 2018)

 

4. Labor Agreements between Hilton Grand Vacations, LLC at the Elara Hotel and
General Teamsters, Airline, Aerospace and Allied Employers, Warehousemen,
Drivers, Constructions, Rock and Sand Teamsters Local 986 (Valet/Bell
Department) June 1, 2015 – May 31, 2019

 

5. Collective Bargaining Agreement between Hotel Association of New York City,
Inc. and New York Hotel and Motel Trades Council, AFL-CIO (July 1, 2012 –
June 30, 2019, extended through June 30, 2026 by memorandum of agreement)

 

5  Expired and negotiations are underway for a new agreement.

 

26